Exhibit 10.1

Execution Version

 

 

 

 

Senior Bridge Term Loan

CREDIT AGREEMENT

Dated as of October 17, 2011

among

ENERGY TRANSFER EQUITY, L.P.,

as the Borrower,

CREDIT SUISSE AG,

as Administrative Agent,

and

The Other Lenders Party Hereto

CREDIT SUISSE SECURITIES (USA) LLC

Sole Arranger and Sole Bookrunner

$3.7 Billion Senior Bridge Credit Agreement

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     30   

1.03

 

Accounting Terms

     30   

1.04

 

Rounding

     31   

1.05

 

Times of Day

     31   

ARTICLE II. THE LOANS

     31   

2.01

 

Commitment to Lend

     31   

2.02

 

Request for Loans

     31   

2.03

 

Continuations and Conversions of Loans

     32   

2.04

 

Use of Proceeds

     33   

2.05

 

Prepayments and Repayment of Loans

     33   

2.06

 

Interest Rates and Fees

     34   

2.07

 

Evidence of Debt

     36   

2.08

 

Payments Generally; Administrative Agent’s Clawback

     36   

2.09

 

Sharing of Payments by Lenders

     38   

2.10

 

Reductions in Commitment

     39   

2.11

 

Defaulting Lenders

     39   

2.12

 

Term-Out Loan Option

     40   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     40   

3.01

 

Taxes

     40   

3.02

 

Illegality

     42   

3.03

 

Inability to Determine Rates

     43   

3.04

 

Increased Costs; Reserves on Eurodollar Loans

     43   

3.05

 

Compensation for Losses

     44   

3.06

 

Mitigation Obligations; Replacement of Lenders

     45   

3.07

 

Survival

     45   

ARTICLE IV. CONDITIONS PRECEDENT

     46   

4.01

 

Conditions to Loans

     46   

4.02

 

Additional Conditions Precedent to the Loans

     48   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     48   

5.01

 

No Default

     48   

5.02

 

Organization and Good Standing

     48   

5.03

 

Authorization

     48   

5.04

 

No Conflicts or Consents

     48   

5.05

 

Enforceable Obligations

     49   

5.06

 

Initial Financial Statements; No Material Adverse Effect

     49   

5.07

 

Taxes and Obligations

     49   

5.08

 

Full Disclosure

     50   

5.09

 

Litigation

     50   

5.10

 

ERISA

     50   

5.11

 

Compliance with Laws

     50   

 

-i-



--------------------------------------------------------------------------------

5.12

 

Environmental Laws

     51   

5.13

 

Borrower’s Subsidiaries

     52   

5.14

 

Title to Properties; Licenses

     52   

5.15

 

Government Regulation

     52   

5.16

 

Solvency

     53   

5.17

 

Margin Regulations

     53   

5.18

 

Status as Senior Debt of the Borrower

     53   

5.19

  Merger. The copy of the Merger Agreement previously delivered by the Borrower
to the Administrative Agent is true, accurate and complete and has not been
amended or modified in any manner, other than as permitted by Section 7.13     
53   

ARTICLE VI. AFFIRMATIVE COVENANTS

     54   

6.01

 

Payment and Performance

     54   

6.02

 

Books, Financial Statements and Reports

     54   

6.03

 

Other Information and Inspections

     56   

6.04

 

Notice of Material Events

     56   

6.05

 

Maintenance of Properties

     57   

6.06

 

Maintenance of Existence and Qualifications

     58   

6.07

 

Payment of Trade Liabilities, Taxes, etc.

     58   

6.08

 

Insurance

     58   

6.09

 

Compliance with Law

     59   

6.10

 

Environmental Matters

     59   

6.11

 

Guaranties by Restricted Subsidiaries

     59   

6.12

 

[Reserved]

     60   

6.13

 

Further Assurances

     60   

6.14

 

Miscellaneous Business Covenants

     61   

6.15

 

Restricted/Unrestricted Persons

     61   

6.16

 

Securities Demand and Cooperation

     61   

ARTICLE VII. NEGATIVE COVENANTS

     62   

7.01

 

Indebtedness

     62   

7.02

 

Limitation on Liens

     63   

7.03

 

Limitation on Mergers, Issuances of Subsidiary Securities

     65   

7.04

 

Limitation on Sales of Property

     65   

7.05

 

Limitation on Restricted Payment

     67   

7.06

 

Limitation on Investments, Loans and Advances

     67   

7.07

 

Transactions with Shareholders and Affiliates

     68   

7.08

 

Conduct of Business

     68   

7.09

 

Restrictive and Negative Pledge Agreements

     68   

7.10

 

Hedging Contracts

     69   

7.11

 

Commingling of Deposit Accounts and Accounts

     69   

7.12

 

Financial Covenants

     69   

7.13

 

Amendments or Waivers of Certain Agreements; Material Contracts

     70   

7.14

 

Sales and Lease-Back Transactions

     70   

7.15

 

Fiscal Year

     70   

7.16

 

Tax Status

     70   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     70   

8.01

 

Events of Default

     70   

8.02

 

Remedies Upon Event of Default

     73   

 

-ii-



--------------------------------------------------------------------------------

8.03

 

Application of Funds

     74   

ARTICLE IX. ADMINISTRATIVE AGENT

     74   

9.01

 

Appointment and Authority

     74   

9.02

 

Rights as a Lender

     75   

9.03

 

Exculpatory Provisions

     75   

9.04

 

Reliance by Administrative Agent

     76   

9.05

 

Delegation of Duties

     76   

9.06

 

Resignation of Administrative Agent

     76   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     77   

9.08

 

No Other Duties, Etc.

     77   

9.09

 

Administrative Agent May File Proofs of Claim

     77   

9.10

 

Guaranty Matters

     78   

ARTICLE X. MISCELLANEOUS

     78   

10.01

 

Amendments, Etc.

     78   

10.02

 

Notices; Effectiveness; Electronic Communication

     79   

10.03

 

No Waiver; Cumulative Remedies

     81   

10.04

 

Expenses; Indemnity; Damage Waiver

     81   

10.05

 

Payments Set Aside

     83   

10.06

 

Successors and Assigns

     83   

10.07

 

Treatment of Certain Information; Confidentiality

     86   

10.08

 

Right of Setoff

     86   

10.09

 

Interest Rate Limitation

     87   

10.10

 

Counterparts; Integration; Effectiveness

     87   

10.11

 

Survival of Representations and Warranties

     87   

10.12

 

Severability

     87   

10.13

 

Replacement of Lenders

     88   

10.14

 

Governing Law; Jurisdiction; Etc.

     88   

10.15

 

Waiver of Jury Trial

     89   

10.16

 

USA PATRIOT Act Notice

     90   

10.17

 

Time of the Essence

     90   

10.18

 

No Recourse

     90   

10.19

 

Separateness

     90   

10.20

 

Effectiveness

     90   

SIGNATURES

     S-1   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Compliance
Certificate Exhibit C    Form of Guaranty Exhibit D    Form of Solvency
Certificate Exhibit E    Form of Loan Notice Exhibit F    Form of Note

SCHEDULES

 

Schedule 1    Commitments Schedule 2    Disclosure Schedule Schedule 3    Notice
Information

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 17, 2011, among ENERGY
TRANSFER EQUITY, L.P., a Delaware limited partnership (the “Borrower”), CREDIT
SUISSE AG, as Administrative Agent, and each lender from time to time party to
this Agreement (collectively, the “Lenders” and individually, a “Lender”).

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by the Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition, pursuant to the Merger Agreement, of all of
the Equity Interests of the Company by the Borrower, either directly or through
one of its Subsidiaries.

“Acquisition Consideration” means the value of the Cash consideration and common
units of the Borrower used to acquire the Company pursuant to the Merger
Agreement.

“Act” has the meaning given to such term in Section 10.16.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied by the
Statutory Reserve Rate; provided in no event shall the Adjusted LIBO Rate be
less than one percent (1%) per annum.

“Administrative Agent” means Credit Suisse AG in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3 hereto, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. As of the Closing Date, the Administrative Agent’s Office is in
New York, New York.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

-1-



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $3,700,000,000, subject to adjustment as
set forth in this Agreement.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Alternate Base Rate” means, for any day, an interest rate per annum equal to
the greatest of (a) the Prime Rate in effect on that day, (b) the Federal Funds
Rate in effect on that day plus  1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum; provided that for the
avoidance of doubt the Adjusted LIBO Rate for any day shall be based on the rate
determined on that day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates).

“Applicable ABR Margin” means 3.0% per annum.

“Applicable ETP Credit Agreement” means the ETP Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.

“Applicable LIBO Margin” means 4.0% per annum.

“Applicable MLP Credit Agreement” means the Applicable ETP Credit Agreement and
the Applicable Regency Credit Agreement.

“Applicable Percentage” means with respect to any Lender, (a) prior to the
Closing Date, the percentage of the Aggregate Commitments represented by such
Lender’s Commitment and (b) thereafter, the percentage of the principal amount
all Loans outstanding at such time represented by such Lender’s Loans.

“Applicable Regency Credit Agreement” means the Regency Credit Agreement, as
amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after the Closing Date.

“Applicable SUG Credit Agreement” means the SUG Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-2-



--------------------------------------------------------------------------------

“Arranger” means Credit Suisse Securities (USA) LLC.

“Asset Sale” means in respect of any Person, a sale, lease or sublease (as
lessor or sublessor), sale and leaseback, assignment, conveyance, transfer or
other disposition to, or any exchange of property with, any other Person, in one
transaction or a series of transactions, of all or any part of such Person’s
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Equity Interests of an MLP, the Company or
any of the Borrower’s Subsidiaries which has a gross sales price of more than
$50,000,000 in the aggregate. For the avoidance of doubt, a Transfer is an Asset
Sale.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by the definition thereof), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Debt” means, with respect to any Sale and Lease-Back Transaction
not involving a Capital Lease Obligation, as of any date of determination, the
total obligation (discounted to present value at the rate of interest implicit
in the lease included in such transaction) of the lessee for rental payments
(other than accounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining portion of the term (including extensions which are at the
sole option of the lessor) of the lease included in such transaction (in the
case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning given such term in the introductory paragraph hereto.

“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
(ii) if such day relates to any Eurodollar Loan, a day on which banks are not
open for dealings in Dollar deposits in the London interbank eurodollar market.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

-3-



--------------------------------------------------------------------------------

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash” means money, currency or a credit balance in any deposit account.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by any of the Rating Agencies;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith (whether
or not having the force of law) or in implementation thereof, and (ii) all
requests, rules, regulations, guidelines, interpretations, requirements,
interpretations and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall, in each case, be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” means the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than an Exempt Person, shall be the direct or indirect legal or
beneficial owner (as defined in Rule 13d-3 under

 

-4-



--------------------------------------------------------------------------------

the Exchange Act) of more than 50% of the combined voting power of the then
total Equity Interests of the General Partner or (b) the General Partner shall
not be the sole legal and beneficial owner of all of the general partner
interests of the Borrower. As used herein “Exempt Person” means (i) any of Ray
C. Davis, Kelcy L. Warren, the heirs at law of such individuals, entities or
trusts owned by or established for the benefit of such individuals or their
respective heirs at law (such as entities or trusts established for estate
planning purposes) or (ii) entities owned solely by existing and former
management employees of the General Partner.

“Citrus Drop Down” means, if the Citrus Transfer has not occurred on or prior to
the funding of the Loans on the Closing Date, the sale or transfer (by merger or
otherwise) of the Company’s direct or indirect interest in Citrus Corp. to the
Borrower (or any of its Subsidiaries or a newly formed affiliated entity) and
the subsequent sale or transfer (by merger or otherwise) of such interest to ETP
or its subsidiaries, and all transactions related thereto.

“Citrus Transfer” means the sale or transfer (by merger or otherwise) of the
Company’s direct or indirect interest in Citrus Corp. to ETP or its
subsidiaries.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 and Section 4.02 are satisfied or waived in accordance with
Section 10.01 and the date of the funding of the Loans.

“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated with respect thereto.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, its Commitment to make Loans to the
Borrower in an aggregate principal amount set forth as its Commitment on
Schedule 1 hereto or in an Assignment and Assumption pursuant to which such
Lender becomes a party hereto, or as increased or decreased in an Assignment and
Assumption, or decreased from time to time pursuant to Section 2.10, in each
case as applicable.

“Commitment Extension Fee” means the relevant commitment extension fee paid
under Section 2.06(c).

“Commitment Period” means the period from and including July 19, 2011 to and
including the earliest of (a) the Closing Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.10, (c) the Termination Date (as
defined in the Merger Agreement in effect as of July 19, 2011, including as such
date may be extended in accordance with Section 7.1(b) of the Merger Agreement
in effect as of July 19, 2011), (d) the date that the Merger Agreement is
terminated or expires, and (e) July 4, 2012; provided, however, if the Borrower
elects to extend the Commitment Period by giving written notice of such election
to the Administrative Agent prior to such extension, as applicable, and pays the
relevant Commitment Extension Fee, for up to an additional 180 days from July 4,
2012 (which may be in the form of two separate extensions of 90 days each), in
each case in this subclause (e), such termination to occur at 11:59 p.m. on such
date.

 

-5-



--------------------------------------------------------------------------------

“Company” means Southern Union Company, a Delaware corporation.

“Company Material Adverse Effect” means a “Company Material Adverse Effect” as
defined in the Merger Agreement as in effect on July 19, 2011.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries.

“Consolidated EBITDA of ETP” means, for any period, “Consolidated EBITDA” as
defined in the ETP Credit Agreement, except that for purposes of this Agreement
all references to the “Restricted Subsidiaries” of “Borrower” in such definition
and in the defined terms used therein (such as “Consolidated Net Income”) means
“subsidiaries” of “ETP”, including all subsidiaries of ETP whether designated as
“Restricted Subsidiaries” or “Unrestricted Subsidiaries” in the ETP Credit
Agreement. For the avoidance of doubt, the adjustments in such definitions for
general and administrative expenses allocated to the HOLP Companies (as defined
in the ETP Credit Agreement) and for dividends and distributions from HOLP (as
defined in the ETP Credit Agreement) and its subsidiaries shall be disregarded.

“Consolidated EBITDA of Regency” means, for any period, “Consolidated EBITDA” as
defined in the Regency Credit Agreement.

“Consolidated EBITDA of SUG” means, for any period, the sum of (a) consolidated
net earnings for the Company and its subsidiaries (excluding for all purposes
hereof all extraordinary items), (b) each of the following to the extent
actually deducted in deriving such net earnings: (i) depreciation and
amortization expense; (ii) interest expense and (iii) federal and state income
taxes, in each case before adjustment for extraordinary items, as shown in the
financial statements of the Company and its Subsidiaries (excluding for all
purposes hereof all extraordinary items), and determined in accordance with GAAP
and (c) plus (or minus, if applicable) the net amount of non-cash deductions
from (or additions to, if applicable) such net earnings for such period
attributable to fluctuations in the market price(s) of securities which the
Company is obligated to purchase in future periods under any of the Rabbi
Trusts, but only to the extent that such deductions (or additions, if
applicable) are required to be taken in accordance with GAAP; provided that if
the Company has made a Specified Acquisition or Specified Disposition at any
time after the first day of such period, the determinations in this definition
shall be made giving pro forma effect to such acquisition or disposition as if
such acquisition or disposition had occurred on the first day of such period.

 

-6-



--------------------------------------------------------------------------------

“Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of (without duplication):

(a) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by an MLP or any Drop Down Entity to the Borrower
or its Restricted Subsidiaries in respect of limited partnership units in such
MLP or Equity Interests in a Drop Down Entity to the extent actually received on
or prior to the date the financial statements with respect to such Fiscal
Quarter referred in Section 6.02 are required to be delivered by the Borrower;
provided that if the Borrower has acquired or disposed of any limited
partnership units in such MLP or has made a Specified Acquisition at any time
after the first day of such Fiscal Quarter, the determinations in this clause
(a) shall be made (other than for purposes of Section 7.12(c)) giving pro forma
effect to such acquisition or disposition as if such acquisition or disposition
had occurred on the first day of the Fiscal Quarter; plus

(b) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by an MLP to the Borrower or its Restricted
Subsidiaries in respect of the general partnership interests or incentive
distribution rights to the extent actually received on or prior to the date the
financial statements with respect to such Fiscal Quarter referred in
Section 6.02 are required to be delivered by the Borrower; provided that if the
Borrower has acquired or disposed of any general partnership interests or
incentive distribution rights in an MLP at any time after the first day of such
Fiscal Quarter, the determinations in this clause (b) shall be made (other than
for purposes of Section 7.12(c)) giving pro forma effect to such acquisition or
disposition as if such acquisition or disposition had occurred on the first day
of the Fiscal Quarter; plus

(c) four times the amount of SUG Pro Forma Cash Distributions calculated with
respect to the last Fiscal Quarter in such period; plus

(d) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such four Fiscal Quarter period, plus, but without duplication, (i) each of the
following to the extent deducted in determining such Consolidated Net Income
(A) all Consolidated Interest Expense, (B) all income taxes (including any
franchise taxes to the extent based upon net income), (C) all depreciation and
amortization (including amortization of good will and debt issue costs),
(D) Prepayment Hedge Termination Expenses to the extent not included in
Consolidated Interest Expense, and (E) any other non-cash charges or losses,
minus (ii) each of the following (A) all non-cash items of income or gain which
were included in determining such Consolidated Net Income, and (B) any cash
payments made during such period in respect of items described in clause (i)(E)
of this clause (d) subsequent to the Fiscal Quarter in which the relevant
non-cash charges or losses were reflected as a charge in the statement of
Consolidated Net Income; provided that the determinations in this clause
(d) shall be made excluding each MLP and its subsidiaries, the Company and its
subsidiaries or any Drop Down Entity and its subsidiaries. For the avoidance of
doubt, the determinations in this clause (d) shall not include Consolidated Net
Income attributable to distributions by an MLP, the Company or any Drop Down
Entity.

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (i) the preferred distributions paid in cash during such period on the
Restructuring Preferred Units and (ii) Consolidated Interest Expense (other than
Prepayment Hedge Termination Expenses to the extent included in Consolidated
Interest Expense) for such period.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Funded Debt of ETP” means, as at any date of determination, the
sum of the following (without duplication): (i) all Indebtedness on a
Consolidated balance sheet of ETP and its subsidiaries prepared as of such date
in accordance with GAAP, (ii) Indebtedness for borrowed money of ETP and its
subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, (iii) obligations of ETP and its subsidiaries in
respect of Capital Leases, and (iv) all Indebtedness in respect of any Guarantee
by ETP or any of its subsidiaries of Indebtedness of any Person other than ETP
or any of its subsidiaries, but excluding (i) Attributable Debt of ETP and its
subsidiaries and (ii) Performance Guaranties (as defined in the ETP Credit
Agreement); provided, however, on each day Consolidated Funded Debt of ETP shall
exclude the amount of Excluded Inventory Indebtedness (as defined in the ETP
Credit Agreement).

“Consolidated Funded Debt of Regency” means, as at any date of determination,
the sum of the following (without duplication): (i) all Indebtedness on a
Consolidated balance sheet of Regency and its subsidiaries prepared as of such
date in accordance with GAAP, (ii) Indebtedness for borrowed money of Regency
and its subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, (iii) obligations of Regency and its subsidiaries
in respect of Capital Leases, and (iv) all Indebtedness in respect of any
Guarantee by Regency or any of its subsidiaries of Indebtedness of any Person
other than Regency or any of its subsidiaries, but excluding Attributable Debt
of Regency and its subsidiaries.

“Consolidated Funded Debt of SUG” means, as at any date of determination, the
sum of the following (without duplication): (i) all Indebtedness on a
Consolidated balance sheet of the Company and its subsidiaries prepared as of
such date in accordance with GAAP, (ii) Indebtedness for borrowed money of the
Company and its subsidiaries outstanding under a revolving credit or similar
agreement, notwithstanding the fact that any such borrowing is made within one
year of the expiration of such agreement, (iii) obligations of the Company and
its subsidiaries in respect of Capital Leases, and (iv) all Indebtedness in
respect of any Guarantee by the Company or any of its subsidiaries of
Indebtedness of any Person other than the Company or any of its subsidiaries,
but excluding Attributable Debt of the Company and its subsidiaries.

“Consolidated Funded Debt of the Borrower” means, as at any date of
determination, the sum of the following (without duplication): (i) all
Indebtedness on a Consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared as of such date in accordance with GAAP, (ii) Indebtedness
for borrowed money of the Borrower and its Restricted Subsidiaries outstanding
under a revolving credit or similar agreement, notwithstanding the fact that any
such borrowing is made within one year of the expiration of such agreement,
(iii) obligations of the Borrower and its Restricted Subsidiaries in respect of
Capital Leases, (iv) all Indebtedness in respect of any Guarantee by a
Restricted Person of Indebtedness of any Person other than a Restricted Person,
other than any Drop Down/Transfer Guarantees; provided that the determinations
in this definition shall be made excluding each MLP, the Company, the Drop Down
Entities and their respective subsidiaries, and (v) the maximum amount required
to be paid to the holders thereof in cash upon the exercise of any redemption
(other than an optional redemption elected by the Borrower) or put right in
respect of the Restructuring Preferred Units. For the avoidance of doubt, in no
event shall any Drop Down Preferred constitute “Consolidated Funded Debt of the
Borrower”.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, all interest reflected on
the income statement of the Borrower during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income of the Borrower during such period; provided that the
determinations in this definition shall be made excluding each MLP, the Company,
the Drop Down Entities and their respective subsidiaries. For the avoidance of
doubt, in no event shall any Drop Down Preferred constitute “Indebtedness” for
purposes of this definition.

“Consolidated Net Income” means, for any Person and any period, such Person’s
and its subsidiaries’ gross revenues for such period, minus such Person’s and
its subsidiaries’ expenses and other proper charges against income (including
taxes on income to the extent imposed), determined on a Consolidated basis after
eliminating earnings or losses attributable to outstanding minority interests
and excluding the net earnings or losses of any Person, other than a subsidiary
of such Person, in which such Person or any of its subsidiaries has an ownership
interest. Consolidated Net Income shall not include (a) any gain or loss from
the sale of assets other than in the ordinary course of business, (b) any
extraordinary gains or losses, or (c) any non-cash gains or losses resulting
from mark to market activity as a result of SFAS 133. Consolidated Net Income of
a Person for any period shall include any cash dividends and distributions
actually received during such period from any Person, other than a subsidiary,
in which such Person or any of its subsidiaries has an ownership interest.

“Continue,” “Continuation,” and “Continued” refer to the continuation pursuant
to Section 2.03 of a Eurodollar Loan as a Eurodollar Loan from one Interest
Period to the next Interest Period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” refers to a conversion pursuant to
Section 2.03 or Article III of one Type of Loan into another Type of Loan.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

-9-



--------------------------------------------------------------------------------

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), 2.00% per annum plus the
Applicable LIBO Margin plus the Adjusted LIBO Rate then in effect, (b) for each
ABR Loan, 2.00% per annum plus the Applicable ABR Margin plus the Alternate Base
Rate and (c) while the Loans bear interest at the Weighted Average Cap, the
Weighted Average Cap plus 2.00%; provided, however, the Default Rate shall never
exceed the Maximum Rate.

“Default Rate Period” means (i) any period during which any Event of Default
specified in Section 8.01(a), 8.01(b) or 8.01(j) is continuing and (ii) upon the
request of the Majority Lenders, any period during which any other Event of
Default is continuing.

“Defaulting Lender” means any Lender, on or before the Closing Date, as
reasonably determined by the Administrative Agent in consultation with the
Borrower, that has (a) failed to fund any portion of its Loans within three
Business Days of the date required to be funded by it hereunder (unless (i) that
Lender and at least one other unaffiliated Lender have notified the
Administrative Agent and the Borrower in writing of their good faith
determination that a condition to their obligation to fund their Loans has not
been satisfied and (ii) Lenders representing a majority in interest of the
Commitments have not advised the Administrative Agent in writing of their
determination that such condition has been satisfied), (b) notified the
Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally in
which it commits to extend credit, (c) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good-faith dispute, or (d) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has consented to, approved of or acquiesced in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment; provided that (i) if a Lender would be a
“Defaulting Lender” solely by reason of events relating to a parent company of
that Lender as described in clause (d) above, the Administrative Agent may, in
its discretion, determine that such Lender is not a “Defaulting Lender” if and
for so long as the Administrative Agent is satisfied that such Lender will
continue to perform its funding obligations hereunder, (ii) the Administrative
Agent and the Borrower, collectively, may, by notice to the Lenders, declare
that a Defaulting Lender is no longer a “Defaulting Lender” if the
Administrative Agent and the Borrower, collectively, determine, in their
discretion, that the circumstances that resulted in that Lender becoming a
“Defaulting Lender” no longer apply, and (iii) no Lender shall be considered a
Defaulting Lender under clause (d) above solely because of the acquisition or
maintenance of an interest in such Lender or its parent company or the exercise
of control over such Lender or its parent company by a Governmental Authority.

“Disclosure Schedule” means Schedule 2 hereto.

“Dollar” and “$” mean lawful money of the United States.

 

-10-



--------------------------------------------------------------------------------

“Drop Down” means any of the Citrus Drop Down, the SUGS Drop Down or any Other
Drop Down.

“Drop Down Entity” means each of Citrus Corp., Southern Union Gas Services, Ltd.
and any Other Business or any other Person owning assets subject of a Drop Down,
for so long as any such Person is a direct or indirect Subsidiary of the
Borrower but not a direct or indirect subsidiary of an MLP or the Company (or
any of their subsidiaries).

“Drop Down/Transfer Guarantees” means, (a) in respect of any Transfer, any
Guarantee by the transferor or any of its subsidiaries in such Transfer of
Indebtedness of the transferee (or its parent or subsidiaries) issued or
incurred to finance such Transfer, and (b) in respect of any Drop Down, any
Guarantee by the Borrower or any of its subsidiaries in such Drop Down of
Indebtedness of the transferee (or its parent or subsidiaries) issued or
incurred to finance such Drop Down; provided that, in each case, (i) the Person
issuing such Guarantee is expressly secondarily and not primarily liable in
respect of such Guarantee and (ii) such Guarantee is enforceable only after all
remedies against the primary obligor for such Indebtedness have been exhausted.

“Drop Down Preferred” means any series of preferred Equity Interests of the
Borrower issued to the Company and/or one or more of its subsidiaries as
consideration for any Drop Down, provided that the terms of such preferred
Equity Interests do not (i) require the Borrower to redeem any of such Equity
Interests prior to the date which is one year after the Maturity Date,
(ii) require the payment of a cash dividend greater than 10% per annum and
(iii) contain any covenants or provisions which would be more onerous than those
contained in this Agreement.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) prior to the Closing Date, unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed, and which approval shall be
deemed to have been given if the Borrower has not responded within five Business
Days of a request for such approval); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and provided further any assignment on or
prior to the Closing Date of a Commitment must be approved by the Administrative
Agent (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee under this definition).

“Environmental Laws” means any and all Laws relating to the environment, to the
protection of wildlife, or to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment including ambient air,
surface water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution use, treatment, storage, disposal, transport, or
handling of, or exposure to, pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

 

-11-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA in respect of which any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be determined to be) an “employer”
as defined in Section 3(5) of ERISA.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership, or
the corporate, partnership or limited liability successor thereto.

“ETP Credit Agreement” means the Amended and Restated Credit Agreement dated as
of July 20, 2007, by and among ETP, Wells Fargo Bank, National Association,
successor to Wachovia Bank, National Association, as administrative agent and
the other agents and the lenders from time to time party thereto, as amended,
modified, waived, restated, replaced, refinanced or otherwise supplemented on or
prior to the date hereof.

“ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, in either case which is the sole general partner of ETP.

“ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited liability
company, or the corporate, partnership or limited liability successor thereto,
in either case which is the general partner of ETP GP.

“ETP Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of ETP and its subsidiaries, taken
as a whole, or (ii) the ability of ETP to perform its obligations under the
Applicable ETP Credit Agreement or the ability of its subsidiaries, taken as a
whole, to perform their respective obligations under the guarantee of the
Applicable ETP Credit Agreement, or (iii) the validity or enforceability of the
Applicable ETP Credit Agreement and related documents.

“ETP Reporting” means all information or reports that relate to ETP and its
subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Section 6.02 or 6.04; (ii) provided to the management of
the Borrower; or (iii) that has become publicly available.

 

-12-



--------------------------------------------------------------------------------

“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Adjusted LIBO Rate.

“Event of Default” has the meaning given to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes) by the United States of America (or any political subdivision
thereof), or by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any United States federal backup withholding tax required to be withheld
from amounts payable to a Lender as a result of such Lender’s failure to comply
with Section 3.01(e), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that is imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 3.01(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means that certain amended and restated fee letter dated as of
July 19, 2011 among the Administrative Agent, Credit Suisse Securities (USA) LLC
and the Borrower, as amended by that certain fee deferral letter dated as of
September 13, 2011.

 

-13-



--------------------------------------------------------------------------------

“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September and December or such other four consecutive three-month periods
in a Fiscal Year as may be adopted by the General Partner.

“Fiscal Year” means a twelve-month period ending on December 31 or such other
day as may be adopted by the General Partner.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated subsidiaries.

“General Partner” means LE GP, LLC, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working

 

-14-



--------------------------------------------------------------------------------

capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means any Restricted Subsidiary of the Borrower that now or
hereafter executes and delivers a Guaranty to the Administrative Agent pursuant
to Section 6.11.

“Guaranty” means, collectively, one or more Guarantees of the Obligations made
by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C, including any supplements to an existing
Guaranty in substantially the form that is a part of Exhibit C.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

 

-15-



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication:

(a) indebtedness for borrowed money, all obligations upon which interest charges
are customarily paid and all obligations evidenced by any bond, note, debenture
or other similar instrument that such Person has directly or indirectly created,
incurred or assumed;

(b) obligations of others secured by any Lien in respect of property owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness; provided that the amount of such Indebtedness, if
such Person has not assumed the same or become liable therefor, shall in no
event be deemed to be greater than the fair market value from time to time of
the property subject to such Lien;

(c) indebtedness, whether or not for borrowed money (excluding trade payables
and accrued expenses arising in the ordinary course of business and payable in
the ordinary course of business), with respect to which such Person has become
directly or indirectly liable and which represents the deferred purchase price
(or a portion thereof) or has been incurred to finance the purchase price (or a
portion thereof) of any property or service or business acquired by such Person,
whether by purchase, consolidation, merger or otherwise;

(d) the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;

(e) Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capital Lease Obligation;

(f) mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Equity Interest (other than
Drop Down Preferred) in such Person or any other Person, valued at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends or distribution;

(g) obligations, contingent or fixed, of such Person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);

(h) liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multi-employer plan;

(i) obligations of such Person in respect of bankers’ acceptances (other than in
respect of accounts payable to suppliers incurred in the ordinary course of
business consistent with past practice);

(j) Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person;

(k) obligations of the character referred to in clause (a), (b), (c), (d), (e),
(f), (g), (h), (i) or (j) of this definition deemed to be extinguished under
GAAP but for which such Person remains legally liable;

 

-16-



--------------------------------------------------------------------------------

(l) amendment, supplement, modification, deferral, renewal, extension or
refunding of any obligation or liability of the types referred to in clauses
(a) through (k) above; and

(m) obligations arising out of Hedging Contracts (on a net basis to the extent
netting is provided for in the applicable Hedging Contract).

For the avoidance of doubt, for no purposes of this Agreement or any other Loan
Document shall the Drop Down Preferred constitute “Indebtedness”.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning given to such term in Section 10.04(b).

“Indenture” means the Indenture dated as of September 20, 2010, between the
Borrower and U.S. Bank, National Association, as trustee, as supplemented from
time to time.

“Index Increase” means, as of any date, the number of basis points on such date,
if any, by which the all in yield of the Double-B Sector of the Credit Suisse
High Yield Index has increased from the amount of such yield on July 19, 2011.

“Initial Borrower Financial Statements” means the (a) audited Consolidated
financial statements for each of the Borrower and the Company including the
related Consolidated balance sheets and related statements of income, partners’
equity and cash flow for the three most recent Fiscal Years ended at least 90
days prior to the Closing Date and (b) the unaudited Consolidated and (to the
extent available) consolidating balance sheets and related statements of income,
partners’ equity and cash flow for each of the Borrower and the Company for each
subsequent Fiscal Quarter (other than the fourth Fiscal Quarter) ended at least
45 days before the Closing Date.

“Initial ETP Financial Statements” means (a) the audited Consolidated annual
financial statements of ETP as of December 31, 2010, and (b) the unaudited
Consolidated interim financial statements of ETP as of June 30, 2011.

“Initial Financial Statements” means (a) the Initial Borrower Financial
Statements, (b) the Initial ETP Financial Statements and (c) the Initial Regency
Financial Statements.

“Initial Regency Financial Statements” means (a) the audited Consolidated annual
financial statements of Regency as of December 31, 2010 and (b) the unaudited
Consolidated interim financial statements of Regency as of June 30, 2011.

“Interest Payment Date” means (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan; and (b) as to any ABR Loan or any
Loan while the Weighted Average Cap is in effect, the last Business Day of each
Fiscal Quarter, the Maturity Date and, if applicable, the Term-Out Loan Maturity
Date.

 

-17-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending on the date one or two months thereafter; provided
that: (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day and (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash proceeds received as a return of capital of
such Investment in an aggregate amount up to but not in excess of the amount of
such Investment.

“Laws” means any statute, law (including common law), regulation, ordinance,
rule, treaty, judgment, order, decree, permit, concession, franchise, license,
agreement or other governmental restriction of the United States or any state or
political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.

“Lender” has the meaning given to such term in the introductory paragraph
hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio of the Borrower” means, on any date, the ratio of
(a) Consolidated Funded Debt of the Borrower outstanding on the specified date
to (b) the Consolidated EBITDA of the Borrower for the four Fiscal Quarter
period most recently ended.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered liabilities pursuant to
GAAP.

 

-18-



--------------------------------------------------------------------------------

“LIBO Rate” means, for any Interest Period, (a) the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London time, on the date
that is two Business Days prior to the commencement of that Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to that Interest Period or (b) if at any time the rate specified in clause
(a) of this definition is not provided by any such service (or any successor or
substitute page or any such successor to or substitute for such service), “LIBO
Rate” means, with respect to each day during each Interest Period pertaining to
applicable Borrowings of Eurodollar Loans comprising part of the same Borrowing,
the rate per annum equal to the rate at which the Administrative Agent is
offered deposits in dollars at approximately 11:00 a.m., London, England time,
two Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein; provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of that Interest Period.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
that would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.

“Loan Documents” means this Agreement, each Note and each Guaranty.

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.03, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.03, which, if in writing, shall be
substantially in the form of Exhibit E.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, as of any date of determination, (a) prior to the
Closing Date, Lenders having more than 50% of the Aggregate Commitments and
(b) thereafter, Lenders holding in the aggregate more than 50% of the principal
amount of the Loans then outstanding; provided that, prior to the Closing Date,
the Commitment held by any Defaulting Lender shall be excluded for purposes of
making a determination of Majority Lenders.

 

-19-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of any Restricted Person to
fully and timely perform its obligations under the Loan Documents to which it is
a party, (c) the validity or enforceability against a Restricted Person of a
Loan Document to which it is a party, or (d) the material rights, remedies and
benefits available to, or conferred upon, the Administrative Agent or any Lender
under any Loan Document.

“Maturity Date” means the date that is 364 days after the Closing Date.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“MEP Interests” means (a) ETP’s 100% interest in Midcontinent Express Pipeline
III, L.L.C., a Delaware limited liability company and the owner of a 49.9%
interest in Midcontinent Express Pipeline, LLC, a Delaware limited liability
company, and (b) an Option Agreement to acquire ETP’s 100% interest in
Midcontinent Express Pipeline II, L.L.C., a Delaware limited liability company
and the owner of a .1% interest in Midcontinent Express Pipeline, LLC.

“Merger Agreement” means that certain agreement and plan of merger dated as of
June 15, 2011 entered into among Sigma Acquisition Corporation, a Delaware
corporation, the Borrower and the Company, as amended, restated or otherwise
modified prior to the Closing Date or as permitted by Section 7.13.

“MLP” means either of ETP or Regency, as applicable, and “MLPs” means both of
ETP and Regency.

“MLP Credit Document” means the Applicable MLP Credit Agreement and all other
documents, instruments or agreements executed and delivered by the MLP party
thereto or its subsidiaries in connection therewith.

“MLP Limited Partnership Agreement” means the Agreement of Limited Partnership
of each of ETP and Regency.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) Cash payments (including (i) any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and (ii) in the case of a Transfer, any Cash received by
the Company or any of its subsidiaries) received by the Borrower or any of its
Restricted Subsidiaries from such Asset Sale, minus (b) any bona fide direct
costs incurred in connection with such Asset Sale, including income or gains
taxes payable by the seller as a result of any gain recognized in connection
with such Asset Sale.

 

-20-



--------------------------------------------------------------------------------

“Net Issuance Proceeds” means, an amount equal to (a) Cash payments received by
any Restricted Person (other than from another Restricted Person) from (i) the
issuance and sale of any Equity Interest by the Borrower, other than (1) any
Equity Interest issued pursuant to any employee stock plan or employee
compensation plan in effect as of the date hereof, (2) any Equity Interest
issued as part of the Acquisition Consideration, and (3) preferred units in one
or more transactions to facilitate any Drop Down, or (ii) from the incurrence of
Indebtedness for borrowed money (which for the avoidance of doubt, shall not
include Drop Down Preferred) by a Restricted Person, other than the Obligations
and as permitted by clauses (b) through (j) of Section 7.01, minus (b) any bona
fide direct costs incurred in connection with such issuance, sale or incurrence.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit F.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Restricted Person arising under any Loan Document
or otherwise with respect to any Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Restricted Person or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“Other Business” means any subsidiary of the Company, or assets of the Company
or any of its subsidiaries, subject to an Other Drop Down (excluding, for the
avoidance of doubt, Citrus Corp. and Southern Union Gas Services, Ltd.).

“Other Drop Down” means, if, with respect to an Other Business, an Other
Transfer has not occurred on or prior to the funding of the Loans on the Closing
Date, the sale or transfer by (by merger or otherwise) of the Company’s direct
or indirect interest in such Other Business to the Borrower (or any of its
Subsidiaries or a newly formed affiliated entity) and the subsequent sale or
transfer (by merger or otherwise) of such interest to ETP or its subsidiaries or
to Regency or its subsidiaries, and all transactions related thereto.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Other Transfer” means the sale or transfer (by merger or otherwise) of the
Company’s direct or indirect interest in any Other Business to ETP or its
subsidiaries or to Regency or its subsidiaries, provided that if the outstanding
principal balance of the Loans is greater than $1,250,000,000 then to the extent
necessary to reduce the outstanding principal balance of the Loans to
$1,250,000,000, (i) at the time such sale or transfer occurs, no contractual or
statutory limitations exist which would limit or adversely condition the ability
of the Company or its subsidiaries to dividend or lend the Net Asset Sale
Proceeds to the Borrower and (ii) within three (3) Business Days, the seller(s)
in fact cause such funds to be dividended or lent or otherwise distributed to
the Borrower.

 

-21-



--------------------------------------------------------------------------------

“Participant” has the meaning given to such term in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower as in effect on the date of this Agreement.

“Permanent Debt Financing” means debt securities issued by, and/or term loans
incurred by the Borrower or any of its Subsidiaries to repay all or any portion
of the Loans or to reduce the Commitments as in effect prior to the funding of
the Loans.

“Permitted Acquisitions” means (a) the acquisition of all of the Equity
Interests in a Person (exclusive of director-qualifying shares and other Equity
Interests required to be held by an Affiliate to comply with a requirement of
Law), (b) any other acquisition of all or a substantial portion of the business,
assets or operations of a Person (whether in a single transaction or a series of
related transactions), or (c) a merger or consolidation of any Person with or
into a Restricted Person so long as the survivor is or becomes a Restricted
Person upon consummation thereof (and Borrower is the survivor, if it is a
party); provided, that (i) prior to and after giving effect to such acquisition,
no Default or Event of Default shall have occurred and be continuing, (ii) all
representations and warranties contained in the Loan Documents shall be true and
correct in all material respects as if restated immediately following the
consummation of such acquisition, and (iii) the Borrower has provided to the
Administrative Agent an officer’s certificate, in form satisfactory to the
Administrative Agent, certifying that each of the foregoing conditions has been
satisfied.

“Permitted Investments” means:

(a) Cash Equivalents;

(b) Investments in the Borrower or any Restricted Person;

(c) (i) Investments held directly by ETP GP in its general partnership units and
incentive distribution rights of ETP, plus additional contributions by ETP GP to
maintain its general partnership interest in ETP, and (ii) Investments held
directly by Regency GP in its general partnership units and incentive
distribution rights of Regency, plus additional contributions by Regency GP to
maintain its general partnership interest in Regency;

(d) unsecured Guarantees of Indebtedness of Unrestricted Persons (other than an
MLP and its respective subsidiaries) in an amount not to exceed $15,000,000 at
any one time;

(e) Investments held directly by the Borrower or a Restricted Subsidiary in
limited partnership units of an MLP or Equity Interests of the Company;

(f) Investments (other than Guarantees) in Unrestricted Persons (other than an
MLP and its respective subsidiaries) made after the Closing Date in an aggregate
amount not to exceed $15,000,000 at any one time outstanding to the extent
permitted by Section 6.11;

 

-22-



--------------------------------------------------------------------------------

(g) Investments (other than Guarantees) in Unrestricted Persons sourced from
funds derived from equity offerings of the Borrower not to exceed $75,000,000 at
any one time outstanding;

(h) Investments in the Drop Down Entities contemplated by any Drop Down; and

(i) any Drop Down/Transfer Guarantees.

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Line of Business” means, with respect to the specified Person, lines
of business engaged in by such Person and its subsidiaries such that such Person
and its subsidiaries, taken as a whole, are substantially engaged in businesses
that are (i) qualified business of master limited partnerships and
(ii) energy-related.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prepayment Hedge Termination Expenses” means any cash payments made to
terminate any Hedging Contract in connection with the Acquisition or any
Transfer or Drop Down.

“Prime Rate” means the rate of interest per annum established from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is established as being effective.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

“Rabbi Trusts” means those four (4) certain non-qualified deferred compensation
irrevocable trusts existing as of the date hereof, previously established by the
Company for the benefit of its executive employees, so long as the assets in
each of such trusts which have not yet been distributed to one or more executive
employees of the Company remain subject to the claims of the Company’s general
creditors.

“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for senior, unsecured, non-credit enhanced,
long-term debt of the Borrower.

“Rating Agency” means S&P or Moody’s.

“Regency” means Regency Energy Partners LP, a Delaware limited partnership.

“Regency Credit Agreement” means the Fifth Amended and Restated Credit Agreement
dated March 3, 2010 among Regency, Regency Gas Services LP, as borrower, the
subsidiary guarantors named therein, Wells Fargo Bank, National Association,
successor to Wachovia Bank, National Association, as administrative agent, and
the other agents and the lenders from time to time party thereto, as amended,
modified, waived, restated, replaced, refinanced or otherwise supplemented on or
prior to the date hereof.

 

-23-



--------------------------------------------------------------------------------

“Regency GP” means Regency GP LP, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency.

“Regency LLC” means Regency GP LLC, a Delaware limited liability company, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency GP.

“Regency Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of Regency and its subsidiaries,
taken as a whole, or (ii) the ability of Regency to perform its obligations
under the Applicable Regency Credit Agreement or the ability of its
subsidiaries, taken as a whole, to perform their respective obligations under
the guarantee of the Applicable Regency Credit Agreement, or (iii) the validity
or enforceability of the Applicable Regency Credit Agreement and related
documents.

“Regency Reporting” means all information or reports that relates to Regency and
its subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Sections 6.02 or 6.04, (ii) provided to the management of
the Borrower, or (iii) that has become publicly available.

“Register” has the meaning given to such term in Section 10.06(c).

“Reinvestment Notice” means, with respect to any Asset Sale other than a Drop
Down or a Transfer, a written notice delivered by the Borrower stating that
(i) no Event of Default has occurred and in continuing and (ii) the Borrower
(directly or indirectly through one or more of its Subsidiaries) intends to use
all or a specified portion of the Net Asset Sale Proceeds to acquire assets
which are in a Permitted Line of Business or to make Investments permitted by
Section 7.06.

“Reinvestment Period” means, with respect to any Asset Sale other than a Drop
Down or a Transfer, the period beginning on the day such Asset Sale is
consummated and ending on the first Business Day which is at least 120 days
thereafter.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.

 

-24-



--------------------------------------------------------------------------------

“Restricted Payment” means any dividends on, or other distribution in respect
of, any Equity Interests in any Restricted Person, or any purchase, redemption,
acquisition, or retirement of any Equity Interests in any Restricted Person
(whether such interests are now or hereafter issued, outstanding or created), or
any reduction or retirement of the Equity Interest of any Restricted Person,
except, in each case, distributions, dividends or any other of the above actions
payable solely in shares of capital stock of (or other ownership or profit
interests in) such Restricted Person, or warrants, options or other rights for
the purchase or acquisition from such Restricted Person of shares of capital
stock of (or other ownership or profit interests in) such Restricted Person.

“Restricted Person” means each of the Borrower, ETP GP, ETP LLC, Regency GP,
Regency LLC and any other Person who is designated a Restricted Subsidiary
pursuant to the requirements of Section 6.11.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Persons.

“Restructuring Preferred Units” means the 3,000,000 units of the class of new
units of the Borrower designated as the “Series A Convertible Preferred Units”
of the Borrower issued pursuant to the Restructuring Transactions with an
aggregate redemption value of $300,000,000 on the date of issuance, with a
quarterly cumulative preferred distribution of $2.00 per unit (8% per annum) and
subject to mandatory redemption and other provisions as described in Amendment
No. 3 to the Borrower’s Third Amended and Restated Agreement of Limited
Partnership, dated as of May 26, 2010, as filed with the Securities & Exchange
Commission on Form 8-K on June 2, 2010, as Exhibit 3.1 thereto.

“Restructuring Transactions” means (i) the redemption by ETP of 12,273,830
common limited partnership units of ETP held by the Borrower in exchange for the
MEP Interests, (ii) the exchange by the Borrower with Regency of the MEP
Interests for 26,266,791 limited partnership units of Regency, and (iii) the
acquisition by the Borrower from General Electric Energy Financial Services, a
unit of General Electric Capital Corporation, and Regency GP Acquirer, L.P. and
certain of Regency GP’s management parties of 100% of the equity interest in
Regency GP and Regency LLC in consideration for the Restructuring Preferred
Units.

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of September 20, 2010 among the Borrower, Credit Suisse AG, as the
administrative agent and collateral agent, and the other lenders party thereto,
as amended, modified, restated, or replaced.

“Risk Management Policy” means the Risk Management Policy of the Borrower in
effect on the date of this Agreement as amended from time to time.

“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.

 

-25-



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby
(a) property (the “Subject Property”) has been or is to be disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.

“Senior Note Indebtedness” means the Indebtedness of the Borrower evidenced by
the Senior Notes.

“Senior Note Refinancing Indebtedness” has the meaning assigned to that term in
Section 7.01(i).

“Senior Notes” means the senior notes issued by the Borrower pursuant to the
Indenture.

“Solvency Certificate” means the solvency certificate in substantially the form
of Exhibit D.

“Specified Acquisition” means an acquisition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000.

“Specified Disposition” means a disposition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000.

“Specified Representations” means those representations and warranties in
Sections 5.03, 5.04(a)(ii), 5.04(a)(iii), 5.04(b), 5.05, 5.08, 5.15(a)(ii),
5.16, 5.17 and 5.18.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

-26-



--------------------------------------------------------------------------------

“Subsidiary” means, except as used in connection with Consolidated financial
statements, financial condition, results of operations, cash flows, assets,
liabilities, etc., or unless otherwise specified, any subsidiary of the
Borrower, excluding each MLP, the Company, each Drop Down Entity and their
respective subsidiaries.

“SUG Credit Agreement” means the Sixth Amended and Restated Revolving Credit
Agreement dated February 26, 2010 among the Company, as borrower, JPMorgan Chase
Bank, N.A., as administrative agent, and the other agents and the lenders from
time to time party thereto, as amended, modified, waived, restated, replaced,
refinanced or otherwise supplemented on or prior to the date hereof.

“SUG Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of the Company and its
subsidiaries, taken as a whole, or (ii) the ability of the Company to perform
its obligations under the SUG Credit Agreement or the ability of its
subsidiaries, taken as a whole, to perform their respective obligations under
the guarantee of the SUG Credit Agreement, or (iii) the validity or
enforceability of the SUG Credit Agreement and related documents.

“SUG Pro Forma Cash Distributions” means, for any Fiscal Quarter, an amount
equal to Consolidated EBITDA of SUG less (a) interest expense of the Company and
its subsidiaries, determined in accordance with GAAP and paid in cash during
such Fiscal Quarter, (b) taxes paid in cash during such Fiscal Quarter,
(c) maintenance capital expenditures in such Fiscal Quarter and (d) any other
amounts appropriately deducted in calculating “available cash” of a master
limited partnership for such Fiscal Quarter as determined by the Borrower in
good faith, provided that if any Transfer or Drop Down occurs in such Fiscal
Quarter, such amount will be calculated on a pro forma basis as if such Transfer
or Drop Down had occurred on the first day of such Fiscal Quarter.

“SUGS Drop Down” means, if the SUGS Transfer has not occurred on or prior to the
funding of the Loans on the Closing Date, the sale or transfer by (by merger or
otherwise) of the Company’s direct or indirect interest in Southern Union Gas
Services, Ltd. to the Borrower (or any of its Subsidiaries or a newly formed
affiliated entity) and the subsequent sale or transfer (by merger or otherwise)
of such interest to either MLP or its subsidiaries, and all transactions related
thereto.

“SUGS Transfer” means the sale or transfer (by merger or otherwise) of the
Company’s direct or indirect interest in Southern Union Gas Services, Ltd. to
ETP or its subsidiaries or to Regency or its subsidiaries, provided that if the
outstanding principal balance of the Loans is greater than $1,250,000,000 then
to the extent necessary to reduce the outstanding principal balance of the Loans
to $1,250,000,000, (i) at the time such sale or transfer occurs, no contractual
or statutory limitations exist which would limit or adversely condition the
ability of the Company or its subsidiaries to dividend or lend the Net Asset
Sale Proceeds to the Borrower and (ii) within three (3) Business Days, the
seller(s) in fact cause such funds to be dividended or lent or otherwise
distributed to the Borrower.

 

-27-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the PBGC
pursuant to a waiver by the PBGC under Section 4043(a) of ERISA, (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan (i) during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or (ii) pursuant to Sections 4201 or 4203 of ERISA, (c) the filing of a notice
of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate any ERISA Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA, or any other event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any ERISA Plan, (e) the incurrence
by any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any ERISA Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any ERISA Plan, or (f) the receipt by any
ERISA Affiliate of a determination that an ERISA Plan is, or is expected to be,
“at-risk” (within the meaning of Section 303 of ERISA), in “endangered” or
“critical” status (within the meaning of Section 305 of ERISA), or “insolvent”
or in “reorganization” within the meaning of Title IV of ERISA.

“Term-Out Fee” means an amount equal to the product of (a) the Term-Out Loans
and (b) 1.25%.

“Term-Out Loan Maturity Date” means the date that is fifteen months after the
Closing Date.

“Term-Out Loans” means any portion of outstanding principal balance of the Loans
(up to one-half of the amount of the Loans funded on the Closing Date) which the
Borrower has elected to pay on the Term-Out Loan Maturity Date pursuant to
Section 2.12.

“Transfer” means any of the Citrus Transfer, the SUGS Transfer or any Other
Transfer.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“United States” and “U.S.” mean the United States of America.

 

-28-



--------------------------------------------------------------------------------

“Unrestricted Persons” means each MLP, the Company, each Drop Down Entity and
their respective subsidiaries, Sigma Acquisition Corporation, Citrus ETE
Acquisition, L.L.C. and, unless subsequently designated as a Restricted
Subsidiary pursuant to Section 6.11, any Subsidiary of the Borrower that is
designated as an Unrestricted Person pursuant to Section 6.11.

“Weighted Average Cap” means the rate per annum set forth below that corresponds
to the applicable Rating on the most recent Weighted Average Cap Calculation
Date:

 

Level

  

Rating

   Rate A    BB- or higher and Ba3 or higher    10.5% B    If Level A does not
apply, (x) B- or higher and Ba3 or higher or (y) BB- or higher and B3 or higher
   11.0% C    If Levels A and B do not apply, B- or higher and B3 or higher   
11.5% D    If Levels A, B and C do not apply    13.0%

plus the lesser of (a) 100 basis points and (b) the Index Increase on the date
which is 60 days after the Closing Date.

“Weighted Average Cap Calculation Date” means (a) the 61st day after the Closing
Date and (b) any day on which the Rating shall have changed.

“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

 

-29-



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to “Articles,” “Sections,” “Exhibits” and
“Schedules” shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

-30-



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II.

THE LOANS

2.01 Commitment to Lend. Subject to the terms and conditions hereof, each Lender
agrees to make a Loan to the Borrower on the Closing Date in a Dollar amount up
to the lesser of (a) such Lender’s Commitment or (b) such Lender’s Applicable
Percentage of the amount that is equal to the lesser of (i) the amount that is
necessary to fund the cash portion of the Acquisition Consideration pursuant to
Section 2.3(a) of the Merger Agreement (disregarding the exclusion for
dissenting shareholders) plus any transaction costs related to the Acquisition
or this Agreement not funded by borrowings under the Revolving Credit Agreement
or (ii) the amount that the Borrower may elect to borrow in its sole discretion.
The Aggregate Commitments are not revolving and amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

2.02 Request for Loans. The Borrower must give to the Administrative Agent a
written Loan Notice (or telephonic notice promptly confirmed in writing) which
Loan Notice must:

(a) specify (i) the aggregate amount of any Borrowing of ABR Loans and the date
on which such ABR Loans are to be advanced, which shall be the Closing Date or
(ii) the aggregate amount of any Borrowing of Eurodollar Loans and the date on
which such Eurodollar Loans are to be advanced (which shall be the Closing Date
and which shall be the first day of the Interest Period which is to apply
thereto); and

(b) be received by the Administrative Agent not later than 9:00 a.m. New York
time on (i) the Closing Date if such Borrowing is to be comprised of ABR Loans,
or (ii) the third Business Day preceding the Closing Date if such Borrowing is
to be comprised of Eurodollar Loans.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. Upon
receipt of the Loan Notice requesting Loans, the Administrative Agent shall give
each Lender prompt notice of the terms thereof. If all

 

-31-



--------------------------------------------------------------------------------

conditions precedent to the Closing Date have been met, each Lender will by
11:00 a.m. New York time on the date requested promptly remit to the
Administrative Agent at the Administrative Agent’s Office the amount of such
Lender’s Loan in immediately available funds, and upon receipt of such funds,
unless to its actual knowledge any conditions precedent to its Loan have been
neither met nor waived as provided herein, the Administrative Agent shall
promptly make such Loans available to the Borrower.

2.03 Continuations and Conversions of Loans. Prior to the 60th day following the
Closing Date, the Borrower may make the following elections with respect to
Loans already outstanding: to Convert, in whole or in part, ABR Loans to
Eurodollar Loans; to Convert, in whole or in part, Eurodollar Loans to ABR Loans
on the last day of the Interest Period applicable thereto; and to Continue, in
whole or in part, Eurodollar Loans beyond the expiration of such Interest Period
by designating a new Interest Period to take effect at the time of such
expiration. In making such elections, the Borrower may combine existing Loans
made pursuant to separate Borrowings into one new Borrowing or divide existing
Loans made pursuant to one Borrowing into separate new Borrowings. To make any
such election, the Borrower must give to the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice must:

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be Continued or Converted and the date on which such
Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be Continued
or Converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

(c) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Conversion to ABR Loans is to occur, or (ii) the third
Business Day preceding the day on which any such Continuation or Conversion to
Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Default, the Borrower may
not make any election to Convert existing Loans into Eurodollar Loans or
Continue existing Loans as Eurodollar Loans beyond the expiration of their
respective and corresponding Interest Period then in effect. If (due to the
existence of a Default or for any other reason) the Borrower fails to timely and
properly give any Loan Notice with respect to a Borrowing of existing Eurodollar
Loans at least three days prior to the end of the Interest Period applicable
thereto, such Eurodollar Loans, to the extent not prepaid at the end of such
Interest

 

-32-



--------------------------------------------------------------------------------

Period, shall automatically be Converted into ABR Loans at the end of such
Interest Period. No new funds shall be repaid by the Borrower or advanced by any
Lender in connection with any Continuation or Conversion of existing Loans
pursuant to this Section, and no such Continuation or Conversion shall be deemed
to be a new advance of funds for any purpose; such Continuations and Conversions
merely constitute a change in the interest rate, Interest Period or Type
applicable to already outstanding Loans.

2.04 Use of Proceeds. The Borrower shall use the proceeds of all Loans to fund
the Acquisition, to repay Indebtedness outstanding under the Revolving Credit
Agreement (to the extent being terminated on the Closing Date) and to pay the
transaction costs related to the Acquisition and this Agreement.

2.05 Prepayments and Repayment of Loans.

(a) Voluntary Prepayments. The Borrower may, upon notice to the Administrative
Agent at any time or from time to time, voluntarily prepay Loans in whole or in
part without premium or penalty (other than Eurodollar Loan breakage costs, if
any, pursuant to Section 3.05) if (a) such notice is received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to any
date of prepayment; and (b) any partial prepayment is in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice must specify
the date and amount of such prepayment. The Administrative Agent shall promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. Any prepayment of a
Eurodollar Loan must be accompanied by all accrued interest thereon. No Lender
may reject any voluntary prepayment pursuant to this Section 2.05.

(b) Mandatory Prepayment Upon Asset Sales and Issuance of Indebtedness.

(i) Unless a Reinvestment Notice has been given, then no later than the third
Business Day following the date of receipt by the Borrower or any of its
Restricted Subsidiaries of (i) any Net Asset Sale Proceeds (including, for the
avoidance of doubt, Net Asset Sale Proceeds received by the Borrower or its
Restricted Subsidiaries from any Asset Sale of Equity Interests of its
Restricted Subsidiaries, of Equity Interests of an MLP, from any Drop Down or
Transfer other than the Citrus Transfer), the Borrower shall prepay, without
premium or penalty, the Loans with 100% of such Net Asset Sale Proceeds until
such time as the outstanding principal balance of the Loans is no longer greater
than $1,250,000,000. On the 1st Business Day after the expiration of any
Reinvestment Period, the Borrower shall prepay, without premium or penalty, the
Loans with any portion of such Net Asset Sale Proceeds which have not been
reinvested in accordance with the preceding sentence.

(ii) No later than the third Business Day following the date of receipt by the
Borrower or any of its Restricted Subsidiaries of the Net Issuance Proceeds
received from the issuance of any Indebtedness for borrowed money after the
Closing Date, the Borrower shall prepay, without premium or penalty, the Loans
with 100% of such Net Issuance Proceeds.

 

-33-



--------------------------------------------------------------------------------

(c) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Section 2.05(b), the Borrower shall deliver to the Administrative
Agent a certificate of a Responsible Officer demonstrating the calculation of
the amount of the applicable Net Asset Sale Proceeds or Net Issuance Proceeds,
as applicable. In the event that the Borrower shall subsequently determine that
the actual amount received exceeded the amount set forth in such certificate,
the Borrower shall promptly make an additional prepayment of the Loans in an
amount equal to such excess, and the Borrower shall concurrently therewith
deliver to the Administrative Agent a certificate of a Responsible Officer
demonstrating the derivation of such excess amount.

(d) Application of Prepayments. Any prepayment of a Loan pursuant to this
Section 2.05 shall be applied to reduce the principal on the Loan and shall be
applied first to ABR Loans to the full extent thereof before application to
Eurodollar Loans, in each case in a manner which minimizes the amount of any
payments required to be made by the Borrower pursuant to Section 3.05.

(e) Repayment of Loans on Maturity Date. Subject to the Borrower’s option to
convert up to one-half of the amount of the Loans funded on the Closing Date
into Term Loans as provided in Section 2.12, the then outstanding principal
balance of the Loans shall be due and payable in full in cash on the Maturity
Date.

2.06 Interest Rates and Fees.

(a) Interest Rates. Unless the Default Rate shall apply, (i) during the period
from the Closing Date until the 60th day thereafter, (1) each ABR Loan shall
bear interest on each day outstanding at the Alternate Base Rate plus the
Applicable ABR Margin in effect on such day and (2) each Eurodollar Loan shall
bear interest on each day during the related Interest Period at the related
Adjusted LIBO Rate plus the Applicable LIBO Margin in effect on such day, and
(ii) from and after the 61st day following the Closing Date until the Loans are
paid in full in cash, the Loans shall bear interest at the Weighted Average Cap.
Accrued unpaid interest is due and payable on each Interest Payment Date and, on
past due amounts, on demand. During a Default Rate Period, all Loans and other
Obligations shall bear interest on each day outstanding at the applicable
Default Rate. The interest rate shall change whenever the applicable Alternate
Base Rate, the Adjusted LIBO Rate or the Weighted Average Cap changes, as
applicable. In no event shall the interest rate on any Loan exceed the Maximum
Rate.

(b) Commitment Fees. In consideration of each Lender’s commitment to make Loans,
the Borrower shall pay to the Administrative Agent for the account of each
Lender a commitment fee equal to 1.0% of the Aggregate Commitments as of the
date hereof, which fee shall be due and payable as follows: (i) one-quarter of
which fee shall be paid on the earlier of (1) October 17, 2011 or (2) the last
day of the Commitment Period, and (ii) the balance of which fee shall be paid on
the earlier of (1) the Closing Date or (2) the last day of the Commitment
Period.

 

-34-



--------------------------------------------------------------------------------

(c) Commitment Extension Fee. The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender based on its Applicable Percentage of the
Aggregate Commitments, a commitment fee of 0.25% of the aggregate principal
amount of the Aggregate Commitments if the Borrower elects to extend the
Commitment Period for 90 days, which fee is due and payable at the time such
option is exercised and an additional 0.25% of the Aggregate Commitments if the
Borrower elects to extend the Commitment Period for a second 90 days, which fee
is due and payable at the time such option is exercised.

(d) Ticking Fee. In consideration of each Lender’s commitment to make Loans, the
Borrower shall pay to the Administrative Agent for the account of each Lender a
ticking fee determined on a daily basis equal to 0.375% per annum times such
Lender’s Applicable Percentage of the Aggregate Commitments on each day during
the period commencing on October 19, 2011 and ending on the last day of the
Commitment Period. The ticking fee shall be due and payable at the end of the
Commitment Period.

(e) Funding Fee.

(i) On the Closing Date, the Borrower will pay to the Administrative Agent a
funding fee equal to 1.25% of the aggregate principal amount of the Loans funded
on the Closing Date, which fee due and payable in full on the Closing Date.

(ii) If the initial principal amount of the Loans is equal to or exceeds
$1,500,000,000 and the funding fee under clause (e)(i) above is paid, (1) the
Administrative Agent shall pay to each Lender an amount equal to 0.625% of the
principal amount of the Loans held by such Lender on the Closing Date and (2) if
on the 61st day after the Closing Date, any Loans remain outstanding, the
Administrative Agent shall pay each Lender an amount equal to 0.625% of the
principal amount of the Loans held by such Lender on such date.

(iii) If the initial principal amount of the Loans is less than $1,500,000,000
and the funding fee is paid under clause (e)(i) above is paid, (1) the
Administrative Agent shall pay to each Lender an amount equal to 0.9375% of the
principal amount of the Loans held by such Lender on the Closing Date and (2) if
on the 121st day after the Closing Date, any Loans remain outstanding, the
Administrative Agent shall pay each Lender an amount equal to 0.3125% of the
principal amount of the Loans held by such Lender on such date.

(f) Duration Fee. The Borrower shall pay to the Administrative Agent for the
ratable benefit of each Lender, a duration fee in an amount equal to (i) 0.50%
of the aggregate principal amount of the Loans outstanding on the date which is
90 days after the Closing Date, due and payable in cash on such 90th day (or if
such day is not a Business Day, the next Business Day), (ii) 0.75% of the
aggregate principal amount of the Loans outstanding on the date which is 180
days after the Closing Date, due and payable in cash on such 180th day (or if
such day is not a Business Day, the next Business Day), and (iii) 1.00% of the
aggregate principal amount of the Loans outstanding on the date which is 270
days after the Closing Date, due and payable in cash on such 270th day (or if
such day is not a Business Day, the next Business Day).

 

-35-



--------------------------------------------------------------------------------

(g) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower shall pay fees to
the Administrative Agent as agreed in writing between the Administrative Agent
and the Borrower.

(h) Calculations and Determinations. All calculations of interest chargeable
with respect to the Adjusted LIBO Rate and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last day) and a
year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to the Alternate Base Rate (except when based on the
Adjusted LIBO Rate for one month) and the Weighted Average Cap shall be made on
the basis of actual days elapsed (including the first day but excluding the last
day) and a year of 365 or 366 days, as appropriate.

(i) Past Due Obligations. The Borrower hereby promises to pay to each Lender
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) that the Borrower has in this
Agreement promised to pay to such Lender and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.07 Evidence of Debt. The Loan made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note in the form of Exhibit F, which shall
evidence such Lender’s Loan in addition to such accounts or records. Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loan and payments with respect thereto.

2.08 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed. Each such payment shall be
made at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 3:00 p.m. on the date specified herein. Subject
to Section 2.11, the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of each such payment with respect to Loans in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. may, in the Administrative Agent’s sole

 

-36-



--------------------------------------------------------------------------------

discretion, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as otherwise
provided in this Agreement, if any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as applicable.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.01 and Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.08(b) shall be conclusive, absent
manifest error.

 

-37-



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.09 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
to any assignee or participant.

Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.

 

-38-



--------------------------------------------------------------------------------

2.10 Reductions in Commitment.

(a) Optional Reductions. The Borrower shall have the right, prior to the Closing
Date, to permanently reduce the Aggregate Commitments, without penalty, provided
that (i) notice of such reduction is given not less than two Business Days prior
to such reduction and (ii) each partial reduction shall be in an amount at least
equal to $3,000,000 and in multiples of $1,000,000 in excess thereof.

(b) Mandatory Reductions.

(i) If, prior to the Closing Date, the Borrower engages in any offering of or
incurrence of any Indebtedness or any sale or offering of Equity Interests which
produces Net Issuance Proceeds, then the Aggregate Commitments shall reduce on
the Business Day on which such event occurs by an amount equal to the Net
Issuance Proceeds associated with such incurrence or offering of Equity
Interests, as applicable.

(ii) If, prior to the Closing Date, the Borrower obtains an amendment of the
Revolving Credit Agreement to permit, among other things, the Acquisition, or
otherwise replaces the Revolving Credit Agreement with a new senior revolving
credit agreement, the Aggregate Commitments shall be permanently reduced by an
amount equal to the commitments of the lenders thereunder; provided that the
foregoing reduction shall in no event exceed $200,000,000.

(iii) If, prior to the Closing Date, the Borrower engages in any Asset Sale
(including, for the avoidance of doubt, Asset Sales of Equity Interests of its
Subsidiaries, of Equity Interests of an MLP or SUGS Drop Down) and the Borrower
has not given a Reinvestment Notice with respect to such Asset Sale, then
Aggregate Commitments shall be reduced in an amount equal to any Net Asset Sale
Proceeds until such time as the Aggregate Commitments do not exceed
$1,250,000,000. In addition, on the 1st Business Day after the expiration of any
Reinvestment Period, the Aggregate Commitments shall be reduced in an amount
equal to any Net Asset Sale Proceeds not so reinvested.

(c) Closing Date. At 11:59 p.m., New York time on the last day of the Commitment
Period, the Aggregate Commitments shall expire.

2.11 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then for so long as such Lender is a Defaulting
Lender, ticking fees, commitment fees, funding fees (except to the extent such
Defaulting Lender has actually funded its Loan) and duration fees shall cease to
accrue on the Commitment of such Lender pursuant to Section 2.06 and any amounts
payable to such Defaulting Lender hereunder (whether on account of principal,
interest, fees or otherwise and including any amount that would otherwise be
payable to such Defaulting Lender pursuant to Section 2.09 but excluding
Section 10.13(b)) may, in lieu of being distributed to such Defaulting Lender,
be retained by the Administrative Agent and, subject to any applicable
requirements of Law, be applied (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder and (ii) second
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.

 

-39-



--------------------------------------------------------------------------------

2.12 Term-Out Loan Option.

The Borrower may elect to extend the maturity of up to one-half of the amount of
the principal balance of the Loans funded on the Closing Date into Term-Out
Loans which amount shall then be due and payable in full on Term-Out Loan
Maturity Date. To exercise its option, the Borrower must (a) provide written
notice from a Responsible Officer not less than one month prior to the Maturity
Date, which notice shall certify that (i) no Default or Event of Default then
exists, and (ii) the amount of the Loans to become Term-Out Loans, and (b) pay
the Term-Out Fee.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without reduction or withholding
for, any Indemnified Taxes or Other Taxes, provided that if the Borrower or any
Guarantor shall be required by applicable law to deduct any Taxes (including any
Indemnified Taxes or Other Taxes) from such payments, then (i) to the extent
that the withholding or deduction is made on account of Indemnified Taxes or
Other Taxes, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or the applicable Guarantor shall make
such deductions and (iii) the Borrower or the applicable Guarantor shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 3.01(a), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (provided that the Borrower shall not indemnify the
Administrative Agent or any Lender for any such penalties, interest and
reasonable expenses arising solely from such party’s failure to notify the
Borrower of such Indemnified Taxes or Other Taxes within a reasonable period of
time after such party has actual knowledge of such Indemnified Taxes or Other
Taxes), whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive, absent manifest error.

 

-40-



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of United States withholding tax, or any treaty to which the United
States is a party, with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN; or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

-41-



--------------------------------------------------------------------------------

Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 3.01(e). If any form or certification previously delivered pursuant
to this Section 3.01(e) expires or becomes obsolete in any respect with respect
to a Lender, such Lender shall promptly (and in any event within 10 days after
such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 3.01(e) that such Lender is not legally able to
deliver.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrower or any Guarantor has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower or any Guarantor to do so) attributable to such Lender that are paid or
payable by the Administrative Agent in connection with this Agreement or any
other Loan Document and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered by the
Administrative Agent shall be conclusive, absent manifest error.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the

 

-42-



--------------------------------------------------------------------------------

Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to Convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, Convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or Conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or Converted.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a Conversion
to or Continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Adjusted LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or (c) the Adjusted LIBO Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Majority Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, Conversion to or
Continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender or the Administrative Agent to any Tax with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Administrative Agent in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

 

-43-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Eurodollar Loan
or in the case of clause (ii), making any Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
the Administrative Agent, the Borrower will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company, if any, could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company, if any,
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company, if any, for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Sections 3.04(a) and 3.04(b) and delivered to
the Borrower shall be conclusive, absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than
an ABR Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

-44-



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than an ABR Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. The Borrower may replace any Lender to the extent
contemplated by, and in accordance with, Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

-45-



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Loans. No Lender shall have any obligation to make its Loan
under Section 2.01 until the following conditions precedent have been satisfied
or waived in accordance with Section 10.01:

(a) The Administrative Agent shall have received all of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) counterparts of (A) this Agreement executed by the Borrower, the
Administrative Agent and the Lenders listed on the signature pages to this
Agreement and (B) the Guaranty executed by the Guarantors and the Administrative
Agent;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Closing Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Restricted Person as
the Administrative Agent may reasonably require, in form and substance
reasonably satisfactory to the Administrative Agent, evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the such Restricted Person is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Restricted Person is duly organized or
formed, and that each Restricted Person is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(v) a favorable opinion of each of (A) Latham & Watkins LLP, counsel to the
Restricted Persons and (B) the General Counsel of the Borrower, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each Lender; and the Borrower hereby
requests such counsel to deliver such opinion;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that (A) the Acquisition and the other transactions contemplated thereunder are
being consummated simultaneously with the funding of the Loans on the Closing
Date, (B) there has been no event, change, effect, development, condition or
occurrence since December 31, 2010 that has had or would reasonably be expected
to have, either individually or in the aggregate, a Company Material Adverse
Effect and (C) attached thereto are true and complete copies of the executed
Merger Agreement, and all exhibits and schedules thereto;

(vii) the Initial Borrower Financial Statements; and

(viii) the Solvency Certificate executed by the Chief Financial Officer of the
Borrower.

 

-46-



--------------------------------------------------------------------------------

(b) The Borrower shall have delivered a pro forma Consolidated balance sheet and
related pro forma Consolidated statements of income and cash flows of the
Borrower as of and for the 12 month period ending on the last day of the most
recently completed four Fiscal Quarter period for which financial statements
have been delivered pursuant to Section 4.01(a)(viii), prepared after giving
effect to this Agreement and the Acquisition as if they had occurred as of the
date of such Consolidated balance sheet (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements).

(c) The Merger Agreement shall not have been amended or modified since July 19,
2011, and that no condition therein shall have been waived or any consent shall
have been granted since July 19, 2011 in any respect that is material and
adverse to the Lenders without the Administrative Agent’s prior written consent
(such consent not to be unreasonably withheld or delayed).

(d) After giving effect to this Agreement, the Acquisition and the other
transactions contemplated hereby and thereby, the Borrower shall not have any
Indebtedness for borrowed money or preferred Equity Interests other than (i) the
Obligations, (ii) the Permanent Debt Financing, if any, (iii) the Senior Note
Indebtedness and any Senior Note Refinancing Indebtedness, (iv) the
Restructuring Preferred Units, (v) the Revolving Credit Agreement and any
amendment, modification, refinancing, restatement or replacement thereof,
(vi) Indebtedness incurred under agreements and instruments set forth on the
most recent applicable periodic filing made by the Borrower with the Securities
and Exchange Commission, and (vii) Indebtedness permitted under Sections 7.01(b)
and (h).

(e) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least two (2) days prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(f) The Lenders shall have received at least five (5) Business Days prior to the
Closing Date, to the extent requested at least seven (7) days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has executed and delivered this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

-47-



--------------------------------------------------------------------------------

4.02 Additional Conditions Precedent to the Loans. No Lender has any obligation
to make its Loan, unless the following conditions precedent have been satisfied:

(a) The representations and warranties of the Company and its subsidiaries set
forth in the Merger Agreement as are material to the interests of the Lenders
shall be true and correct, but only to the extent the Borrower has (or a
Subsidiary has) the right to terminate the Borrower’s (or its) obligations under
the Merger Agreement as a result of a breach of such representation in the
Merger Agreement; and

(b) The Specified Representations shall be true and correct, provided, however,
for purposes of this Section, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
as of such date.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, and with the
understanding that the only representations and warranties in this Article V
that shall be conditions to the effectiveness of this Agreement or the making of
the Loans shall be the Specified Representations as described in
Section 4.02(b), the Borrower represents and warrants on the Closing Date to
each Lender that:

5.01 No Default. No event has occurred and is continuing that constitutes a
Default.

5.02 Organization and Good Standing. Each of the Restricted Persons and the
General Partner is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each of the Restricted Persons and the General Partner is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect.

5.03 Authorization. Each Restricted Person has duly taken all action necessary
to authorize the execution and delivery by it of the Loan Documents to which it
is a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrower is duly
authorized to borrow funds hereunder.

5.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of the Borrower, any of its Subsidiaries or the General
Partner, (iii) any agreement governing material Indebtedness for borrowed money
of the Restricted Persons or (iv) any other material agreement, judgment,
license, order or permit applicable to or binding upon the Borrower, any of its
Restricted Subsidiaries or the General Partner, (b) result in the acceleration
of any material Indebtedness owed by the Borrower, any of

 

-48-



--------------------------------------------------------------------------------

its Restricted Subsidiaries or the General Partner, or (c) result in or require
the creation of any Lien upon any assets or properties of the Borrower, any of
its Restricted Subsidiaries or the General Partner. Except as expressly
contemplated in the Loan Documents or disclosed in the Disclosure Schedule, no
permit, consent, approval, authorization or order of, and no notice to or
filing, registration or qualification with, any Tribunal or third party is
required in connection with the execution, delivery or performance by any
Restricted Person of any Loan Document or to consummate any transactions
contemplated by the Loan Documents. Neither the Borrower, nor any of its
Restricted Subsidiaries nor the General Partner is in breach of or in default
under any instrument, license or other agreement applicable to or binding upon
it, which breach or default has had, or could reasonably be expected to have, a
Material Adverse Effect.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person that is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.

5.06 Initial Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Borrower
Financial Statements were prepared in accordance with GAAP. The Initial Borrower
Financial Statements fairly present the Borrower’s or the Company’s, as
applicable, Consolidated financial position at the date thereof, the
Consolidated results of the Borrower’s or the Company’s, as applicable,
operations for the periods thereof and the Borrower’s or the Company’s, as
applicable, Consolidated cash flows for the periods thereof.

(b) Since the date of the unaudited Initial Borrower Financial Statements, no
event or circumstance has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect. Since the date of the unaudited Initial ETP
Financial Statements, based upon the ETP Reporting, no event or circumstance has
occurred that has had, or could reasonably be expected to have, an ETP Material
Adverse Effect. Since the date of the unaudited Initial Regency Financial
Statements, based upon the Regency Reporting, no event or circumstance has
occurred that has had or would reasonably be expected to have a Regency Material
Adverse Effect.

5.07 Taxes and Obligations. No Restricted Person has any outstanding Liabilities
of any kind (including contingent obligations, tax assessments, and unusual
forward or long term commitments) that exceed $10,000,000 in the aggregate and
not shown in the Initial Financial Statements, disclosed in the Disclosure
Schedule or otherwise permitted under Section 7.01. Each Restricted Person has
timely filed all tax returns and reports required to have been filed and has
paid all taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property, except to the extent that any
of the foregoing is not yet due or is being in good faith contested as permitted
by Section 6.07.

 

-49-



--------------------------------------------------------------------------------

5.08 Full Disclosure. No written certificate, statement or other information,
taken as a whole, delivered herewith or heretofore by any Restricted Person to
any Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading as of the date made or deemed
made. All information regarding the Borrower’s Consolidated financial position
or results of operations and all other written information regarding Restricted
Persons, taken as a whole, furnished after the date hereof by or on behalf of
any Restricted Person to the Administrative Agent or any Lender in connection
with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect in light of the circumstances in which made, or based on
reasonable estimates on the date as of which such information is stated or
certified.

5.09 Litigation. Except as disclosed in the Initial Financial Statements, the
Applicable Regency Credit Agreement, or in the Applicable ETP Credit Agreement
or in the Disclosure Schedule and except for matters that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect (a) there
are no actions, suits or legal, equitable, arbitrative or administrative
proceedings pending or, to the knowledge of the Borrower, threatened, by or
before any Tribunal against the Borrower, any of its Restricted Subsidiaries or
the General Partner or affecting any property of the Borrower, any of its
Restricted Subsidiaries or the General Partner, and (b) there are no outstanding
judgments, injunctions, writs, rulings or orders by any such Tribunal against
the Borrower, any of its Restricted Subsidiaries or the General Partner or
affecting any property of the Borrower, any of its Restricted Subsidiaries or
the General Partner.

5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA and the provisions of
the Code relating to ERISA Plans in all material respects. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule: (a) no “accumulated funding deficiency”
or failure to meet applicable “minimum funding standards” (each as defined in
Section 412(a) of the Code) exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and (b) the current
value of each ERISA Plan’s benefit obligations does not exceed the current fair
market value of such ERISA Plan’s assets available for the payment of such
benefits by more than $10,000,000.

5.11 Compliance with Laws. Except as set forth in the Disclosure Schedule, each
of the Borrower, its Restricted Subsidiaries and the General Partner has all
permits, licenses and authorizations required in connection with the conduct of
its businesses, except to the extent failure to have any such permit, license or
authorization has not had, and could not reasonably be expected to have, a
Material Adverse Effect. Each of the Borrower, its Restricted Subsidiaries and
the General Partner is in compliance with the terms and conditions of all such
permits, licenses and authorizations, and is also in compliance with all other
limitations, restrictions,

 

-50-



--------------------------------------------------------------------------------

conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any Law or in any regulation, code, plan, order, decree,
judgment, injunction, notice or demand letter issued, entered, promulgated or
approved thereunder, except to the extent failure to comply has not had, and
could not reasonably be expected to have, a Material Adverse Effect. Each of the
Borrower, its Restricted Subsidiaries and the General Partner (a) has filed and
maintained all tariffs applicable to its business with each applicable agency,
(b) all such tariffs are in compliance with all Laws administered or promulgated
by each applicable agency and (c) has imposed charges on its customers in
compliance with such tariffs, all contracts applicable to its business and all
applicable Laws except to the extent such failure to file or impose has not had,
and could not reasonably be expected to have, a Material Adverse Effect. As used
herein, “agency” includes the Federal Energy Regulatory Commission and each
other United States federal, state, or local governmental department,
commission, board, bureau, agency or instrumentality having jurisdiction over
any Restricted Person or its properties.

5.12 Environmental Laws. Without limiting the provisions of Section 5.11 and
except as disclosed in the Disclosure Schedule or as has not had, and could not
reasonably be expected to have, a Material Adverse Effect (or with respect to
(c), (d) and (e) below, where the failure to take such actions has not had, and
could not reasonably be expected to have, a Material Adverse Effect):

(a) Neither any property of any of the Borrower, or its Restricted Subsidiaries,
nor the operations conducted thereon nor any other operations of any of the
Borrower or its Restricted Subsidiaries violate any order or requirement of any
Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no property of any of the Borrower,
or its Restricted Subsidiaries nor the operations currently conducted thereon
or, to the best knowledge of the Borrower, by any prior owner or operator of
such property or operation, are in violation of or subject to any existing,
pending or threatened action, suit, investigation, inquiry or proceeding by or
before any Governmental Authority or to any remedial obligations under
Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
property of the Borrower and its Restricted Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and the Borrower and its Restricted Subsidiaries
are in compliance with the terms and conditions of all such notices, permits,
licenses and similar authorizations;

(d) All hazardous substances, hazardous waste, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all property of
the Borrower or any of its Restricted Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an endangerment to public health or welfare or the
environment, and, to the best knowledge of the Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with

 

-51-



--------------------------------------------------------------------------------

Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws;

(e) The Borrower and its Restricted Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances,
hazardous waste, solid waste, or oil and gas exploration and production wastes,
have been disposed of or otherwise released and there has been no threatened
release of any hazardous substances on or to any property of the Borrower or any
of its Restricted Subsidiaries;

(f) To the extent applicable, all property of the Borrower and its Restricted
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and

(g) Neither the Borrower nor any of its Restricted Subsidiaries has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance, hazardous waste or solid waste into the environment.

5.13 Borrower’s Subsidiaries. The Borrower does not have any Subsidiary or own
any Equity Interests in any other Person except those listed in the Disclosure
Schedule or disclosed to the Administrative Agent in writing. Neither the
Borrower nor any of its Subsidiaries is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed to the
Administrative Agent in writing. The Borrower owns, directly or indirectly, the
equity membership or partnership interest in each of its Subsidiaries, which is
indicated in the Disclosure Schedule or disclosed to the Administrative Agent in
writing.

5.14 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are necessary
to carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property unless, in each case, such failure to
possess or violation has not had, and could not reasonably be expected to have,
a Material Adverse Effect.

5.15 Government Regulation. (a) Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under (i) the Federal Power
Act, (ii) the Investment Company Act of 1940, or (iii) any other Law which
regulates the incurring by such Person of Indebtedness.

 

-52-



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any of its Restricted Subsidiaries, nor any Person
having “control” (as that term is defined in 12 U.S.C. § 375b(9) or in
regulations promulgated pursuant thereto) of the Borrower or any of its
Restricted Subsidiaries, is a “director” or an “executive officer” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary or of any subsidiary of a bank
holding company of which any Lender is a subsidiary. Neither the Borrower nor
any subsidiary or Affiliate of the Borrower is (i) named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt, or (ii) (A) an
agency of the government of a country, (B) an organization controlled by a
country, or (C) a person resident in a country that is subject to a sanctions
program identified on the list maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, and the proceeds from the loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

5.16 Solvency. The certifications set forth in the Solvency Certificate are true
and correct.

5.17 Margin Regulations. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, any of the Regulations of the Board, including Regulations
T, U and X. Without limiting the foregoing, the Borrower represents and warrants
that the Borrower is not engaged principally, or as one of the Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying margin stock.

5.18 Status as Senior Debt of the Borrower. The Loans constitute senior debt of
the Borrower and are pari passu with the Borrower’s other unsecured,
non-subordinated Indebtedness for borrowed money.

5.19 Merger. The copy of the Merger Agreement previously delivered by the
Borrower to the Administrative Agent is true, accurate and complete and has not
been amended or modified in any manner, other than as permitted by Section 7.13.

 

-53-



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that, from and after the Closing Date until the full and final payment of the
Obligations and the termination of this Agreement, unless the Majority Lenders,
or all Lenders as required under Section 10.01, have previously agreed
otherwise:

6.01 Payment and Performance. Each Restricted Person will pay all amounts due
under the Loan Documents to which it is a party, in accordance with the terms
thereof.

6.02 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Restricted Subsidiaries to maintain a standard system of
accounting and proper books of record and account in accordance with GAAP, will
maintain its Fiscal Year, and will furnish the following statements and reports
to the Administrative Agent for distribution to each Lender at the Borrower’s
expense:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, (i) complete Consolidated financial statements of the
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Persons (reflecting the
consolidating information for each MLP, the Company, each Drop Down Entity and
their respective subsidiaries on a Consolidated basis) and the Restricted
Subsidiaries (individually or with one or more on a combined basis) for such
Fiscal Year, setting forth, in each case, in comparative form, figures for the
preceding Fiscal Year, such financial statements and information of the Borrower
furnished, in each case, pursuant to clause (ii) to be certified by an
authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall contain a Consolidated balance sheet as
of the end of such Fiscal Year and Consolidated statements of earnings for such
Fiscal Year. Such financial statements shall set forth in comparative form the
corresponding figures for the preceding Fiscal Year.

(b) As soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of the
end of such Fiscal Quarter and the Borrower’s Consolidated statements of income,
partners’ capital and cash flows for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
all in reasonable detail and prepared in accordance with GAAP, subject to
changes resulting from normal year-end adjustments; provided, however, that at
any time when

 

-54-



--------------------------------------------------------------------------------

the Borrower shall be subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act, delivery within the time period specified above of
copies of the Quarterly Report on Form 10-Q of the Borrower for such Fiscal
Quarter prepared in accordance with the requirements therefor and filed with the
Commission shall be deemed to satisfy the requirements of this clause (b)(i) for
any of the first three Fiscal Quarters of a Fiscal Year and (ii) a consolidating
balance sheet and a consolidating statement of operations reflecting the
consolidating information for the Borrower, the Unrestricted Persons (reflecting
the consolidating information for each MLP, the Company, each Drop Down Entity
and their respective subsidiaries on a Consolidated basis) and the Restricted
Subsidiaries (individually or with one or more on a combined basis) for such
Fiscal Quarter, setting forth, in each case, in comparative form, figures for
same period of the preceding Fiscal Year, such financial statements and
information of the Borrower furnished, in each case, pursuant to clauses (b)(i)
and (ii), to be certified by an authorized financial officer of the Borrower as
presenting fairly, in all material respects, the information contained therein,
on a basis consistent with the Consolidated financial statements, which
consolidating statement of operations may be in summary form in detail
satisfactory to the Administrative Agent. Such financial statements shall set
forth in comparative form the corresponding figures for the same period or date
of the preceding Fiscal Year. In addition the Borrower will, together with each
such set of financial statements and each set of financial statements furnished
under subsection (a) or (b) of this Section, furnish a Compliance Certificate,
signed on behalf of the Borrower by the chief financial officer, principal
accounting officer or treasurer of the General Partner, setting forth that such
financial statements of the Borrower as presenting fairly, in all material
respects, the information contained therein (subject, in the case of Fiscal
Quarter-end statements, to normal year-end adjustments), stating that such
officer has reviewed the Loan Documents, containing calculations showing
compliance (or non-compliance) at the end of such Fiscal Quarter with the
requirements of Section 7.12, and stating that no Default exists at the end of
such Fiscal Quarter or at the time of such certificate or specifying the nature
and period of existence of any such Default.

(c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) on the date that such information is
posted at the Borrower’s, the Company’s or an MLP’s web site on the Internet or
at such other web sites as notified to the Lenders.

(d) At the time of the delivery thereof pursuant to the Applicable MLP Credit
Agreement or any indenture or agreement governing Indebtedness of an MLP and its
subsidiaries, copies of (i) each financial statement of such MLP and/or its
subsidiaries accompanied by each report, opinion or certificate required to be
provided in connection with such financial statement, (ii) each certificate
regarding compliance with representations, warranties and covenants and/or the
absence of default, and (iii) each other report or notice

 

-55-



--------------------------------------------------------------------------------

regarding any default or potential default in such Indebtedness or other
Indebtedness, any material adverse change or material adverse effect, or other
material event or circumstance, including those related to any claim or notice
of potential liability under Environmental Laws, any filing of any suit or
proceeding or the assertion of any claim or violation of any Laws, in each case
as required under the provisions of the Applicable MLP Credit Agreement or such
other indenture or agreement; provided that the Borrower shall be deemed to have
furnished the information specified in this clause (d) on the date that such
information is posted at the applicable MLP’s web site on the Internet or at
such other web sites as notified to the Lenders.

(e) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by an MLP or any of its
subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by an MLP or any of its subsidiaries with the Commission and of
all press releases and other statements made available generally by an MLP or
any of its subsidiaries to the public concerning material developments; provided
that the Borrower shall be deemed to have furnished the information specified in
this clause (e) on the date that such information is posted at the applicable
MLP’s web site on the Internet or at such other web sites as notified to the
Lenders.

(f) Promptly upon any change in its Rating by any Rating Agency, written notice
of such change.

6.03 Other Information and Inspections. Each Restricted Person will furnish to
each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours (which
right to visit and inspect shall be limited to once during any Fiscal Year
unless an Event of Default has occurred and is continuing) any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of the information furnished to the Administrative Agent or any
Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and, upon prior notice to the Borrower, its
representatives.

6.04 Notice of Material Events. The Borrower will notify the Administrative
Agent for delivery to each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any Responsible Officer of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:

(a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect or an ETP Material
Adverse Effect or a Regency Material Adverse Effect or a SUG Material Adverse
Effect;

 

-56-



--------------------------------------------------------------------------------

(b) the occurrence of (i) any Default or any “Default” as defined in the
Applicable MLP Credit Agreement, (ii) any “Default” or “Event of Default” as
defined in the Indenture, (iii) any “Default” or “Event of Default” as defined
in the Revolving Credit Agreement or (iv) any “Default” or “Event of Default” as
defined in the Applicable SUG Credit Agreement;

(c) the acceleration of the maturity of any Indebtedness owed by the Borrower or
any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any indenture, mortgage, agreement, contract or other
instrument to which it is a party or by which it or any of its properties is
bound, if such acceleration or default has had or could have a Material Adverse
Effect, an ETP Material Adverse Effect, a Regency Material Adverse Effect, or a
SUG Material Adverse Effect;

(d) the occurrence of any Termination Event;

(e) under any Environmental Law, any claim of $10,000,000 or more with respect
to any Restricted Person or of $50,000,000 or more with respect to any
Unrestricted Person, any notice of potential liability that could reasonably be
expected to exceed such amount with respect to such Person, or any other
material adverse claim asserted against any Restricted Person or any
Unrestricted Person or with respect to any Restricted Person’s or any
Unrestricted Person’s properties taken as a whole; and

(f) the filing of any suit or proceeding, or the assertion in writing of a
claim, against any Restricted Person or any Unrestricted Person or with respect
to any Restricted Person’s or any Unrestricted Person’s properties, in which an
adverse decision could reasonably be expected to have a Material Adverse Effect,
or an ETP Material Adverse Effect, or a Regency Material Adverse Effect, or a
SUG Material Adverse Effect.

Upon the occurrence of any of the foregoing, Restricted Persons will take all
necessary steps to, or in the case of an MLP, the Company, an Unrestricted
Person or their respective subsidiaries, will use commercially reasonable
efforts to cause such Person to, remedy promptly any such Material Adverse
Effect, Default, acceleration, default, or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to herein and stating
what action the Restricted Person has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.04(b) shall describe with
particularity any and all provisions of this Agreement and other Loan Documents,
if applicable, that have been breached.

6.05 Maintenance of Properties. The Borrower shall, and shall cause each other
Restricted Person to, maintain and keep, or cause to be maintained and kept, its
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business

 

-57-



--------------------------------------------------------------------------------

carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent any Restricted Person from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Borrower has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Existence and Qualifications. The Borrower shall, and shall
cause each other Restricted Person to, (a) maintain and preserve its existence
and its rights and franchises in full force and effect and (b) qualify to do
business in all states or jurisdictions where required by applicable Law, except
where the failure so to qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect, or except in a transaction
otherwise permitted by Section 7.03.

6.07 Payment of Trade Liabilities, Taxes, etc. The Borrower shall, and shall
cause each other Restricted Person to:

(a) timely file all tax returns required to be filed in any jurisdiction;

(b) timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
other Restricted Person;

(c) timely pay all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business;

(d) timely pay and discharge when due all other Liabilities now or hereafter
owed by it, other than royalty payments suspended in the ordinary course of
business; and

(e) maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.

Each Restricted Person may, however, delay paying or discharging any of the
foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such Restricted Person or (ii) the non-payment of all such
taxes, assessments, charges, levies and Liabilities in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

6.08 Insurance. The Borrower shall, and shall cause each other Restricted Person
to, at all times maintain at its own expense with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

-58-



--------------------------------------------------------------------------------

6.09 Compliance with Law. The Borrower shall, and shall cause each other
Restricted Person to, conduct its business and affairs in compliance with all
Laws applicable thereto and will maintain in good standing all licenses that may
be necessary or appropriate to carry on its business, except for failures so to
comply that have not had, and could not reasonably be expected to have, a
Material Adverse Effect.

6.10 Environmental Matters. The Borrower shall, and shall cause each other
Restricted Person to:

(a) comply in all material respects with all Environmental Laws now or hereafter
applicable to such Restricted Person as well as all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters and shall obtain, at or prior to the time required by applicable
Environmental Laws, all environmental, health and safety permits, licenses and
other authorizations necessary for its operations and will maintain such
authorizations in full force and effect;

(b) promptly furnish to the Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by any Restricted Person or General Partner, or of
which it has notice, pending or threatened against any Restricted Person, the
potential liability of which exceeds or might reasonably be expected to exceed
$15,000,000 or could reasonably be expected to have a Material Adverse Effect if
resolved adversely against any Restricted Person, by any Governmental Authority
with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business; and

(c) promptly furnish to the Administrative Agent all requests for information,
notices of claim, demand letters, and other notifications, received by any
Restricted Person or General Partner in connection with its ownership or use of
its properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location, the potential liability of which exceeds or might
reasonably be expected to exceed $15,000,000 or could reasonably be expected to
have a Material Adverse Effect if resolved adversely against any Restricted
Person.

6.11 Guaranties by Restricted Subsidiaries.

(a) The Borrower shall cause each Restricted Subsidiary, whether existing on the
Closing Date or created, acquired or coming into existence after the Closing
Date, that Guarantees any other Indebtedness of the Borrower (including the
Revolving Credit Agreement) to execute and deliver to the Administrative Agent a
Guaranty for so long as such other Indebtedness is Guaranteed.

(b) Simultaneously with its delivery of such a Guaranty, the Borrower shall
cause each Restricted Subsidiary to, at the reasonable request of the
Administrative Agent, provide written evidence reasonably satisfactory to the
Administrative Agent that such Restricted Subsidiary has taken all corporate,
limited liability company or partnership action necessary to duly approve and
authorize its execution, delivery and performance of such Guaranty and any other
documents which it is required to execute.

 

-59-



--------------------------------------------------------------------------------

(c) The Borrower may redesignate any Unrestricted Person to be a Restricted
Subsidiary, provided that the Borrower shall not make such a designation unless
at the time of such action and after giving effect thereto, (i) none of such
Unrestricted Persons have outstanding Indebtedness or Guarantees, other than
Indebtedness permitted under Section 7.01, or Liens on any of their property,
other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied. In no event will either MLP or any of
their respective subsidiaries be designated a Restricted Subsidiary.

(d) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Person, provided that all
Investments in such Subsidiary at the time of such designation shall be treated
as Investments made on the date of such designation in an amount equal to the
fair market value of all Restricted Persons’ Investments in such Unrestricted
Person at the time of such designation, and provided further that at the time of
such action and after giving effect thereto, (i) such Subsidiary does not own,
directly or indirectly, any Indebtedness or Equity Interests of the Borrower or
any Restricted Subsidiary, other than any Drop Down Preferred, (ii) no Default
or Event of Default shall exist, (iii) all representations and warranties herein
will be true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, (iv) the Investment
represented by such designation is permitted under the definition of Permitted
Investments and (v) the Borrower has provided to the Administrative Agent an
officer’s certificate in form satisfactory to the Administrative Agent to the
effect that each of the foregoing conditions have been satisfied.

6.12 [Reserved].

6.13 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each
other Restricted Person to, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall, and shall cause each other Restricted Person to,
take such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations are guaranteed by the Guarantors.

 

-60-



--------------------------------------------------------------------------------

6.14 Miscellaneous Business Covenants. The Borrower shall, and shall cause each
other Restricted Person to, (i) maintain entity records and books of account
separate from those of any other entity, including each MLP, the Company, each
Drop Down Entity or any of their respective subsidiaries, which is an Affiliate
of such entity; (ii) not commingle its funds or assets with those of any other
entity, including each MLP, the Company, each Drop Down Entity or any of their
respective subsidiaries, which is an Affiliate of such entity; and (iii) provide
that the board of directors or other analogous governing body of the General
Partner will hold all appropriate meetings to authorize and approve such
entity’s actions, which meetings will be separate from those of other entities,
including each MLP, the Company, each Drop Down Entity or any of their
respective subsidiaries; provided that such governing bodies may from time to
time hold joint meetings for administrative purposes (e.g.: to provide
information about the respective businesses and operations of the Borrower, on
the one hand, and an MLP, the Company, a Drop Down Entity or any of their
respective subsidiaries, on the other hand).

6.15 Restricted/Unrestricted Persons. The Borrower:

(a) will not, and will not permit any Restricted Person to guaranty any
Indebtedness of any of the Unrestricted Persons, other than the Drop
Down/Transfer Guarantees;

(b) will not permit any Unrestricted Person to hold any equity or other
ownership interest in any Restricted Person other than the Drop Down Preferred
to be held by the Company;

(c) will operate each Unrestricted Person in such a manner as to make it
apparent to all creditors of such Unrestricted Person that such Unrestricted
Person is a legal entity separate and distinct from all of the Restricted
Persons and as such is solely responsible for its debts;

(d) will cause ETP and each of its subsidiaries which has a Restricted Person as
its general partner to incur Indebtedness only under notes, loan agreements or
other applicable agreements that expressly state that such Indebtedness is being
incurred by ETP and, if applicable, such subsidiaries, on a basis that is
non-recourse to ETP’s general partner; and

(e) will cause each Unrestricted Person (other than an MLP, the Company and
their respective subsidiaries) to incur Indebtedness only under notes, loan
agreements or other applicable agreements that expressly state that such
Indebtedness is being incurred by such Unrestricted Person on a basis that is
non-recourse to the Restricted Persons.

6.16 Securities Demand and Cooperation. The Borrower shall, and shall cause its
Subsidiaries to, comply with the securities demand as previously agreed in
writing by the Borrower, the Administrative Agent and Credit Suisse Securities
(USA) LLC.

 

-61-



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower covenants and agrees that, from
and after the Closing Date until the full and final payment of the Obligations
and the termination of this Agreement, unless Majority Lenders, or all Lenders
as required under Section 10.01, have previously agreed otherwise:

7.01 Indebtedness. The Borrower shall not, and shall not permit any other
Restricted Person to, in any manner owe or be liable for Indebtedness except for
the following:

(a) the Obligations and any Permanent Debt Financing the Net Issuance Proceeds
of which are used to repay the Obligations or reduce the Commitments as in
effect prior to the funding of the Loans;

(b) Indebtedness of any Restricted Person (other than ETP GP, ETP LLC, Regency
GP and Regency LLC) to any other Restricted Person (other than ETP GP, ETP LLC,
Regency GP and Regency LLC); provided, (i) all such Indebtedness shall be
evidenced by promissory notes, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement that in any such case is reasonably satisfactory to the
Administrative Agent, and (iii) any payment by any Restricted Person that is a
Guarantor under any guaranty of the Obligations shall result in a pro rata
reduction of the amount of any such Indebtedness owed by such Guarantor to the
Borrower or to any Restricted Subsidiary that is a Guarantor for whose benefit
such payment is made;

(c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(e) Indebtedness of (i) ETP LLC arising by operation of law as a result of ETP
LLC being the general partner of ETP GP, (ii) ETP GP arising by operation of law
as a result of ETP GP being the general partner of ETP, (iii) Regency LLC
arising by operation of law as a result of Regency LLC being the general partner
of Regency GP, and (iv) Regency GP arising by operation of law as a result of
Regency GP being the general partner of Regency;

(f) Indebtedness in respect to future payment for non-competition covenants and
similar payments under agreements governing a Permitted Acquisition by a
Restricted Person not to exceed at any time $5,000,000;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof incurred prior to the time such Person becomes a Subsidiary, not to
exceed at any time $15,000,000; provided that (i) such Indebtedness is not
created in contemplation of such Person becoming a Subsidiary and (ii) such
Indebtedness is not assumed or Guaranteed by any other Restricted Person;

 

-62-



--------------------------------------------------------------------------------

(h) other Indebtedness of the Borrower (and, without duplication, Guarantees
thereof by Subsidiaries of the Borrower who are Guarantors of the Obligations
hereunder) in an aggregate principal amount not to exceed at any time
$20,000,000;

(i) Senior Note Indebtedness; provided the amount of such Indebtedness shall not
exceed an aggregate principal amount of $1,850,000,000 outstanding at any one
time and any refinancings, renewals or extensions of all or any part of any
Senior Note Indebtedness (“Senior Note Refinancing Indebtedness”), provided that
(i) the maturity date of such Senior Note Refinancing Indebtedness is no earlier
than the one year after the Maturity Date, (ii) there are no scheduled
repayments of principal of such Senior Note Refinancing Indebtedness or sinking
fund payments thereon prior to the date that is one year after the Maturity
Date, (iii) the documents or instruments governing such Indebtedness do not
contain any maintenance financial covenant, (iv) such Indebtedness is not
secured, and (v) the principal amount of such Senior Note Refinancing
Indebtedness does not exceed the principal amount of Senior Note Indebtedness
being refinanced, renewed or extended except by an amount equal to accrued and
unpaid interest, prepayment premium, fees and expenses reasonably incurred in
connection with such refinancing, renewal or extension;

(j) Indebtedness under the Revolving Credit Agreement; provided the amount of
such Indebtedness shall not exceed an aggregate amount of $500,000,000
outstanding at any one time; and

(k) any Drop Down/Transfer Guarantees.

7.02 Limitation on Liens. The Borrower shall not, and shall not permit any other
Restricted Person to, create, assume or permit to exist any Lien upon or with
respect to any of its properties or assets now owned or hereafter acquired,
except the following Liens (to the extent permitted by this Section, herein
called “Permitted Liens”):

(a) Liens existing on the date of this Agreement and listed in the Disclosure
Schedule;

(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

(c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including Liens on property of any Restricted
Person in the possession of storage facilities, pipelines or barges) arising in
the ordinary course of business for amounts which are not more than sixty
(60) days past due or the validity of which is being contested in good faith and
by appropriate proceedings, if necessary, and for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

 

-63-



--------------------------------------------------------------------------------

(e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;

(g) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(h) rights reserved to or vested by Law in any Governmental Authority to control
or regulate in any manner any of the properties of any Restricted Person or the
use thereof or the rights and interests of any Restricted Person therein under
any and all Laws;

(i) rights reserved to the grantors of any properties of any Restricted Person,
and the restrictions, conditions, restrictive covenants and limitations, in
respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

(j) inchoate Liens in respect of pending litigation or with respect to a
judgment that has not resulted in an Event of Default under Section 8.01;

(k) statutory Liens in respect of payables;

(l) any Lien existing on any property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the
Borrower or any Subsidiary, (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be; and (iv) such Liens together with all Liens
permitted under Section 7.02(m) do not secure Indebtedness in excess of the
amount permitted by Section 7.02(m);

(m) Liens securing Indebtedness permitted by Sections 7.01(e), 7.01(g) or
7.01(h); provided that such Liens do not secure Indebtedness that together with
(but without duplication) all Indebtedness secured by Liens permitted under
Section 7.02(l) exceeds a principal amount at any one time of $35,000,000;

 

-64-



--------------------------------------------------------------------------------

(n) Liens on cash margin collateral securing Hedging Contracts permitted under
Section 7.10;

(o) Liens in respect of operating leases covering only the property subject
thereto; and

(p) Liens securing the Revolving Credit Agreement and the Hedging Contracts
secured ratably thereunder.

Notwithstanding any of the foregoing to the contrary, no Liens of the kind set
forth in clauses (a) through and including (o) above shall be permitted on the
Equity Interests of ETP, ETP GP, ETP LLC, Regency, Regency GP or Regency LLC,
other than those Liens created to secure obligations under the Revolving Credit
Agreement and the Hedging Contracts with lenders or their Affiliates thereunder.

7.03 Limitation on Mergers, Issuances of Subsidiary Securities. The Borrower
shall not, and shall not permit any other Restricted Person to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself or suffer any liquidation or dissolution, except (a) the
Acquisition, (b) Permitted Acquisitions and (c) the merger, dissolution or
liquidation into or consolidation of a Restricted Subsidiary (other than ETP GP,
ETP LLC, Regency GP or Regency LLC) with or into the Borrower (so long as the
Borrower is the surviving entity) or another Restricted Subsidiary (other than
ETP GP, ETP LLC, Regency GP or Regency LLC) (so long as if one such Restricted
Person is a Guarantor, the surviving entity shall be a Guarantor). Except in
connection with a sale of all of the Equity Interest of a Restricted Subsidiary
permitted under Section 7.04: (i) the Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer or otherwise dispose the Equity
Interest of any Restricted Subsidiary and no Restricted Subsidiary will issue
any additional Equity Interests if such action will result in or allow any
diminution of the Borrower’s Equity Interest (direct or indirect) in such
Restricted Subsidiary; and (ii) no Restricted Subsidiary of the Borrower that is
a partnership will allow any diminution of the Borrower’s interest (direct or
indirect) in such Restricted Subsidiary.

7.04 Limitation on Sales of Property. The Borrower shall not, and shall not
permit any other Restricted Person to, sell, transfer, lease, exchange, alienate
or dispose of any of its property or any material interest therein except:

(a) in respect of Borrower, (or any Restricted Subsidiary that holds limited
partnership units of an MLP), and in respect of ETP GP, ETP LLC, Regency GP or
Regency LLC: (i) the sale of stock or other securities issued by a Restricted
Subsidiary of a Restricted Person in order to qualify directors if required by
applicable law, (ii) the sale of immaterial assets (other than stock or
securities, including partnership units) in the ordinary course, (iii) the sale
of limited partnership units of an MLP, provided that with respect to this
clause (iii) (A) no Default or Event of Default shall have occurred or be
continuing or would result therefrom, (B) the aggregate sale of limited
partnership units of ETP from and after the Closing Date shall not exceed 25% of
such units owned by the Borrower or of such units owned by its Restricted
Subsidiaries as of such date and the aggregate sale of limited partnership units
of Regency from

 

-65-



--------------------------------------------------------------------------------

and after the Closing Date shall not exceed 25% of such units owned by the
Borrower or of such units owned by its Restricted Subsidiaries as of the Closing
Date, (C) after giving effect to such sale on a pro forma basis as if it had
occurred on the first day of the test period most recently ended, the Borrower
shall be in compliance with Section 7.12, and (D) the Net Asset Sale Proceeds
thereof shall be applied to prepay the Loans as contemplated by Section 2.05(b)
and (iv) any Drop Down, provided that with respect to this clause (iv), the Net
Asset Sale Proceeds thereof are applied to prepay the Loans as contemplated, and
if required, by Section 2.05(b);

(b) in respect of any Restricted Subsidiary of the Borrower, other than ETP GP,
ETP LLC, Regency GP or Regency LLC that owns operating assets acquired after the
date of this Agreement, the following in respect of such operating assets:
(i) equipment and other personal property and fixtures that are either
(A) obsolete for their intended purposes and disposed of in the ordinary course
of business, or (B) replaced by personal property or fixtures of comparable
suitability owned by such Restricted Person free and clear of all Liens except
Permitted Liens; (ii) inventory which is sold in the ordinary course of business
on ordinary trade terms; (iii) property sold or transferred by any Restricted
Subsidiary to any other Restricted Subsidiary (so long as, if the transferor is
a Guarantor, the transferee shall be a Guarantor); (iv) assignment of accounts
receivable for collection purposes in the ordinary course of business;
(v) property sold to comply with any divestment requirement imposed in
connection with the approval of an acquisition under Hart-Scott-Rodino Act of
1976; (vi) sales, transfers or other dispositions of other property or issuances
or sales of Equity Interests of any Restricted Subsidiary, in any case for fair
consideration that are in the best interests of the Borrower not to exceed
$10,000,000 on a cumulative basis, provided that immediately after giving effect
to such proposed disposition no Default or Event of Default shall exist and be
continuing; and (vii) sales, transfers or other dispositions of other property
for cash that are in the best interests of the Borrower to any Person; provided
that with respect to this clause (vii) (A) no Default or Event of Default shall
have occurred or be continuing or would result therefrom, (B) after giving
effect to such sale on a pro forma basis as if it had occurred on the first day
of the test period most recently ended, the Borrower shall be in compliance with
Section 7.12, (C) such sale, transfer or disposition is in exchange for other
assets used by the Borrower or its Restricted Subsidiaries in the furtherance of
their business, and (D) with respect to the amount of the Net Asset Sale
Proceeds thereof are applied to prepay the Loans as contemplated by
Section 2.05(b);

(c) ETP GP may exchange all or part of the incentive distribution rights owned
by it for limited partnership units of ETP of not less than substantially
equivalent value as of the date of such exchange;

(d) ETP GP or Regency GP may relinquish incentive distribution rights in
connection with any Drop Down;

(e) in connection with any Drop Down; provided that with respect to this clause
(e), the Net Asset Sale Proceeds thereof are applied to prepay the Loans as
contemplated, and if required, by Section 2.05(b); and

(f) the Borrower may make Restricted Payments permitted by Section 7.05.

 

-66-



--------------------------------------------------------------------------------

Except as expressly permitted by this Section 7.04, in no event shall the
Borrower sell, transfer, lease, exchange, alienate or dispose of its interests
in the Company, a Drop Down Entity, ETP GP, ETP LLC, Regency GP or Regency LLC
nor permit ETP LLC to sell, transfer, lease, exchange, alienate or dispose of
its interests in ETP GP nor permit ETP GP to sell, transfer, lease, exchange,
alienate or dispose of its interests in ETP nor permit Regency LLC to sell,
transfer, lease, exchange, alienate or dispose of its interest in Regency GP nor
permit Regency GP to sell, transfer, lease, exchange, alienate or dispose of its
interests in Regency

7.05 Limitation on Restricted Payment. The Borrower shall not, and shall not
permit any other Restricted Person to, declare or make, directly or indirectly
any Restricted Payments. Notwithstanding the foregoing, (a) no Restricted Person
shall be restricted, directly or indirectly, from declaring and making
Restricted Payments to another Restricted Person, (b) the Borrower may purchase
its common limited partnership units and redeem the Restructuring Preferred
Units or the Drop Down Preferred, so long as in connection with each such
purchase or redemption (i) no Event of Default has occurred and is continuing or
would result therefrom, (ii) prior to and after giving effect thereto, the
Leverage Ratio of the Borrower is not greater than 5.0 to 1.0, and (iii) the sum
of the Borrower’s Cash on hand plus the amount of Cash that is available to be
borrowed under the Revolving Credit Agreement without resulting in the Leverage
Ratio of the Borrower being greater than 5.0 to 1.0, is greater than
$10,000,000, (c) so long as the Borrower shall be in compliance with
Section 7.12 prior to and after giving effect to any distribution, and so long
as no Event of Default has occurred and is continuing or would result therefrom,
the Borrower may declare or order and make, pay or set apart, during each Fiscal
Quarter, Restricted Payments consisting of cash distribution to its general
partner, its preferred limited partner unit holders, its Drop Down Preferred
holders and its common limited partner unit holders pursuant to the requirements
of the Partnership Agreement, the Restructuring Preferred Units or the Drop Down
Preferred, and (d) the Borrower may redeem Restructuring Preferred Units either
with the Net Asset Sale Proceeds of any Asset Sale of limited partnership units
in an MLP or by exchanging or distributing limited partnership units in an MLP
to the holders of the Restructuring Preferred Units; provided in any case,
(i) such redemption would be permitted under Section 7.05(b) and (ii) at the
time of such redemption, the outstanding principal balance of the Loans is less
than $1,250,000,000.

7.06 Limitation on Investments, Loans and Advances. The Borrower shall not, and
shall not permit any other Restricted Person to, make or commit to make any
capital contributions to, or make or hold any other Investments in, any Person,
other than Permitted Investments, nor acquire properties or assets except (a) in
the ordinary course of business, (b) any acquisition of capital assets that will
become a part of the operations of such Restricted Person (and provided that the
same shall not result in a violation of Section 7.08), (c) Investments in
connection with the Acquisition or any Drop Down and (d) any Permitted
Acquisition. Except for Permitted Investments and Hedging Contracts permitted
under Section 7.10, the Borrower shall not, and shall not permit any other
Restricted Person to, extend credit, make advances or make loans other than
normal and prudent extensions of credit to customers in the ordinary course of
business or to another Restricted Person in the ordinary course of business,
which extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner.

 

-67-



--------------------------------------------------------------------------------

7.07 Transactions with Shareholders and Affiliates. No Restricted Person shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Equity Interests of a
Restricted Person or with any Affiliate of a Restricted Person, on terms that
are less favorable to such Restricted Person than those that might be obtained
at the time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to: (a) any transaction between Restricted
Persons; (b) reasonable and customary fees paid to members of the board of
directors (or similar governing body) of the Borrower and its Restricted
Subsidiaries; (c) compensation arrangements for officers and other employees of
any Restricted Person entered into in the ordinary course of business; (d) the
transactions that are the subject of an MLP Limited Partnership Agreement;
(e) transactions between a Restricted Person on the one hand and an MLP and the
general partner of such MLP and their respective Subsidiaries on the other hand
similar to those typically addressed in omnibus agreements between the sponsors
of a publicly traded limited partnership on the one hand and the publicly traded
partnership on the other hand; (f) the transactions that are the subject of the
Shared Services Agreement dated August 26, 2005 by and between ETP and the
Borrower, as amended or replaced from time to time; (g) the transactions that
are the subject of the Services Agreement by and among ETE Services Company,
LLC, the Borrower and Regency in substantially the form attached as Exhibit H to
that certain Contribution Agreement dated May 10, 2010 providing for a portion
of the Restructuring Transactions, as amended or replaced from time to time;
(h) transactions entered into in the ordinary course of business of such
Restricted Person on terms that are no less favorable to such Restricted Person
than those which would have been obtainable at the time in an arm’s length
transaction with Persons that are not Affiliates; (i) the Acquisition and any
Drop Down; (k) the Drop Down Preferred; (l) transactions between Restricted
Persons, on the one hand, and the Company and its subsidiaries, on the other
hand, that are approved by the Borrower’s board of directors (or similar
governing body); and (m) the Drop Down/Transfer Guarantees.

7.08 Conduct of Business. The Borrower shall not engage in any business other
than (a) the Permitted Line of Business and (b) such other lines of business as
may be consented to by Majority Lenders. ETP GP shall not engage in any business
other than acting as the general partner of ETP, ETP LLC shall not engage in any
business other than acting as the general partner of ETP GP, Regency LLC shall
not engage in any business other than acting as the general partner of Regency
GP, and Regency GP shall not engage in any business other than acting as the
general partner of Regency.

7.09 Restrictive and Negative Pledge Agreements. Except as described in the
Disclosure Schedule or the documents governing the Revolving Credit Agreement,
any Permanent Debt Financing, the Senior Notes or the Senior Notes Refinancing
Indebtedness, the Borrower shall not, and shall not permit any other Restricted
Person to, directly or indirectly, enter into, create, or otherwise allow to
exist any contract or other consensual restriction on the ability of any
Restricted Subsidiary to: (a) pay dividends or make other distributions;
(b) redeem Equity Interests held in it by the Borrower or another Restricted
Subsidiary; (c) repay loans and other indebtedness owing by it to the Borrower
or another Restricted Subsidiary; or (d) transfer any of its assets to the
Borrower or another Restricted Subsidiary.

 

-68-



--------------------------------------------------------------------------------

7.10 Hedging Contracts. The Borrower shall not, and shall not permit any other
Restricted Person to, be a party to or in any manner be liable on any Hedging
Contract except any Hedging Contracts (a) entered into by such Person in the
ordinary course of business for the purpose of fixing interest rates on
Indebtedness or for the purpose of directly mitigating risks or reducing costs
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person in the normal course of business, and
not for purposes of speculation, (b) that does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party, and (c) that is with a
counterparty whose obligations are rated (or are guaranteed by an affiliate
whose obligations are rated) AA-/Aa3 or better, respectively, by the Rating
Agencies or are in accordance with the risk management policies of the Borrower
as such policies have been adopted or amended from time to time and disclosed to
the Lenders.

7.11 Commingling of Deposit Accounts and Accounts. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, commingle their
respective Deposit Accounts or Accounts (as such terms are defined in Article 9
of the UCC) with the Deposit Accounts or Accounts of any of its Unrestricted
Persons.

7.12 Financial Covenants. From and after the Closing Date,

(a) Leverage Ratio of the Borrower. (i) on each Quarterly Testing Date using the
Consolidated Funded Debt of the Borrower outstanding on such day and using
Consolidated EBITDA of the Borrower as of such day, (ii) on the date of each
acquisition or disposition of limited partnership units of an MLP using the
Consolidated Funded Debt of the Borrower that will be outstanding after giving
effect to such acquisition or disposition and using Consolidated EBITDA of the
Borrower for the four Fiscal Quarter period most recently ending prior to such
acquisition or disposition for which financial statements contemplated by
Section 6.02(b) are available to the Borrower (and giving pro forma effect to
such acquisition or disposition as provided in the definition of Consolidated
EBITDA of the Borrower), and (iii) on each date on which the Borrower makes a
distribution permitted under Section 7.05, after giving effect thereto and using
Consolidated EBITDA of the Borrower for the four Fiscal Quarter period most
recently ending prior to such date for which financial statements contemplated
by Section 6.02(b) are available to the Borrower, the Leverage Ratio of the
Borrower will not exceed 5.5 to 1.00 at any time.

(b) Consolidated Leverage Ratio. (i) on each Quarterly Testing Date using the
Consolidated Funded Debt of the Borrower plus Consolidated Funded Debt of ETP
plus Consolidated Funded Debt of Regency plus Consolidated Funded Debt of SUG,
in each case outstanding on such day, and using Consolidated EBITDA of ETP,
Consolidated EBITDA of Regency and Consolidated EBITDA of SUG for the four
Fiscal Quarter period ending on such day, and (ii) on each date on which the
Borrower makes a distribution permitted under Section 7.05, after giving effect
thereto and using Consolidated EBITDA of ETP, Consolidated EBITDA of Regency and
Consolidated EBITDA of SUG, in each case for the four Fiscal Quarter period most
recently ending prior to such date for which financial statements contemplated
by Section 6.02(b) are available to the Borrower, the ratio of (A) the sum of
Consolidated Funded Debt of the Borrower plus Consolidated Funded Debt of ETP
plus Consolidated Funded Debt of

 

-69-



--------------------------------------------------------------------------------

Regency plus Consolidated Funded Debt of SUG, in each case outstanding on the
specified date, to (B) the sum of Consolidated EBITDA of ETP plus Consolidated
EBITDA of Regency plus Consolidated EBITDA of SUG, in each case for the
specified period, will not exceed 6.5 to 1.0.

(c) Fixed Charge Coverage Ratio. the ratio of (i) Consolidated EBITDA of the
Borrower for each period of four consecutive Fiscal Quarters to
(ii) Consolidated Fixed Charges for such period will never be less than 1.5 to
1.0 at any time.

7.13 Amendments or Waivers of Certain Agreements; Material Contracts. Except in
connection with the transactions described in Section 7.04(d), the Borrower
shall not, and shall not permit any other Restricted Person to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its material rights under any organizational document (other than a
change in domicile to Delaware or as otherwise permitted hereunder), the Merger
Agreement or any material agreement, judgment, license or permit after the
Closing Date that could reasonably be expected to have a Material Adverse Effect
without in each case obtaining the prior written consent of Majority Lenders to
such amendment, restatement, supplement or other modification or waiver.

7.14 Sales and Lease-Back Transactions. The Borrower shall not, and shall not
permit any other Restricted Person to, directly or indirectly, enter any Sale
and Lease Back Transaction.

7.15 Fiscal Year. The Borrower shall not, and shall not permit any other
Restricted Person to, change its Fiscal Year-end without giving fifteen
(15) days prior written notice thereof to the Administrative Agent.

7.16 Tax Status. The Borrower shall not, and shall not permit any other
Restricted Person existing as of the Closing Date to, take any action that would
result in a change in the tax pass-through status of any Restricted Person
existing as of the date of the Closing Date.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events, to the extent occurring
after the Closing Date, constitutes an Event of Default under this Agreement
(each, an “Event of Default”):

(a) Any Restricted Person fails to pay the principal component of any Loan when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in Section 8.01(a)), whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise, within five Business Days after the same
becomes due;

 

-70-



--------------------------------------------------------------------------------

(c) [Reserved];

(d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04 or Article VII;

(e) Any Restricted Person fails (other than as referred to in Sections 8.01(a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after the
earlier of (i) a Responsible Officer of the Borrower becomes aware of such
failure or (ii) notice of such failure is given by the Administrative Agent to
the Borrower;

(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;

(g)(i) Any Loan Document at any time ceases to be valid, binding and enforceable
as warranted in Section 5.05 for any reason other than its release by the
Lenders or the Administrative Agent (as permitted under Section 9.10), (ii) any
Loan Document shall be declared null and void, (iii) the Borrower or any
Restricted Person shall repudiate in writing its obligations under any Loan
Document to which it is party, or (iv) the Borrower or any Restricted Person
shall contest the validity or enforceability of any Loan Document in writing or
deny in writing that it has any further liability under any Loan Document to
which it is party;

(h)(i) The Borrower, any of its Subsidiaries or any Unrestricted Person
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Hedging Contracts, but
including Indebtedness under the Revolving Credit Agreement and the Senior
Notes) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $10,000,000 in respect
of the Borrower or any of its Subsidiaries or of more than $50,000,000 in
respect of an MLP, the Company, any Drop Down Entity or any of their respective
subsidiaries, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case, following any applicable cure period, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Hedging Contract an Early
Termination Date (as defined in such Hedging Contract) resulting from (A) any
event of default under such Hedging Contract as to which the Borrower or any
Subsidiary or any Unrestricted Person is the Defaulting Party (as defined in
such Hedging Contract) or (B) any

 

-71-



--------------------------------------------------------------------------------

Termination Event (as defined in such Hedging Contract) under such Hedging
Contract as to which the Borrower or any Subsidiary or any Unrestricted Person
is an Affected Party (as so defined) and, in either event, the Hedging
Termination Value owed by the Borrower or such Subsidiary or such Unrestricted
Person to a single counterparty as a result thereof is greater than $10,000,000
in respect of the Borrower or any of its Subsidiaries or greater than
$50,000,000 in respect of an MLP, the Company, any Drop Down Entity or any of
their respective subsidiaries, for such Hedging Contract and, in the case of a
Termination Event under clause (ii)(B), any Hedging Termination Value payable by
the Borrower, any of its Subsidiaries or an MLP, the Company or any Drop Down
Entity or any of their respective subsidiaries is not paid when due;

(i) Either (i) an “accumulated funding deficiency” or failure to meet applicable
minimum “funding standards” (each as defined in Section 412(a) of the Code) in
excess of $10,000,000 exists with respect to any ERISA Plan, whether or not
waived by the Secretary of the Treasury or his delegate, or (ii) a Termination
Event occurs which could reasonably be expected to result in a liability to the
Borrower or any Restricted Subsidiary in an amount in excess of $10,000,000;

(j) The Borrower, any of its Subsidiaries or any Unrestricted Person:

(i) has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty (60) days; or

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally unable to pay (or
admits in writing its inability to so pay) its debts as such debts become due;
or takes corporate or other action to authorize any of the foregoing; or

(iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty (60) days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or

(iv) has entered against it a final judgment for the payment of money in excess
of more than $10,000,000 in respect of the Borrower or any of its Subsidiaries
or of more than $50,000,000 in respect of an MLP, the Company, any Drop Down
Entity or any of their respective subsidiaries (in each case not covered by
insurance or third party indemnification obligations satisfactory to the
Administrative Agent), unless the same is discharged within sixty (60) days
after the date of entry thereof or an appeal or appropriate proceeding for
review thereof is taken within such period and a stay of execution pending such
appeal is obtained; or

 

-72-



--------------------------------------------------------------------------------

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets, and such writ
or warrant of attachment or any similar process is not stayed or released within
sixty (60) days after the entry or levy thereof or after any stay is vacated or
set aside;

(k) Any Change of Control occurs; or

(l) Except as permitted in the Applicable MLP Credit Agreement, an MLP shall, or
shall permit any of its subsidiaries to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any of its subsidiaries to (i) pay dividends or make any other
distributions on any of such subsidiary’s Equity Interests owned by such MLP or
any other subsidiary, (ii) repay or prepay any Indebtedness owed by such
subsidiary to such MLP or any subsidiary of such MLP, (iii) make loans or
advances to such MLP or any subsidiary of such MLP, or (iv) transfer any of its
property or assets to such MLP or any subsidiary of such MLP other than
restrictions that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement; provided, that (1) the
foregoing shall not apply to customary restrictions or conditions imposed by
law, restrictions contained in the applicable MLP Limited Partnership Agreement
as in effect on the date hereof, the Applicable MLP Credit Agreement, any other
applicable MLP Credit Document, any documents governing Indebtedness assumed as
part of a Transfer or Drop Down, or to any such restrictive provisions that are
no less favorable to the Lenders than those contained in agreements similar to
any such agreements, (2) the foregoing shall not apply to any customary
restrictions on distributions that become effective upon the occurrence of a
default or event of default under any financing agreement to which such MLP or
any subsidiary of such MLP is a party, so long as such restrictions are on terms
no less favorable to the Lenders than similar restrictions under the Applicable
MLP Credit Agreement, and (3) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of any
subsidiary of such MLP pending such sale, provided such restrictions and
conditions apply to the subsidiary of such MLP that is sold and such sale is
permitted under the Applicable MLP Credit Agreement, except as otherwise
approved by the General Partner.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions after
the Closing Date:

(a) declare the Commitments to be terminated, whereupon such commitments shall
be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

 

-73-



--------------------------------------------------------------------------------

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the Commitments shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of the remaining portion of the Obligations, whether
constituting unpaid principal of the Loans or other amounts; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Credit Suisse AG to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

-74-



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

 

-75-



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time after the Closing Date give notice of its resignation to the Lenders and
the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in New York, or an Affiliate of
any such bank with an office in New York. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
directly, until such time as the Majority Lenders appoint a

 

-76-



--------------------------------------------------------------------------------

successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Arranger shall have no powers, duties or responsibilities under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-77-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10 Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Person as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Majority
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Restricted Person therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrower or the applicable Restricted
Person, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Article IV without the written consent of
each Lender;

(b) except as contemplated in the definition of Commitment Period, extend or
increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided that the Majority Lenders may
waive, defer or delay the requirement to give a Reinvestment Notice in respect
of an Asset Sale or to make a mandatory prepayment required as the result of an
Asset Sale;

 

-78-



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to the proviso to this Section 10.01(d)) any fees or other
amounts payable hereunder or under any other Loan Document, or change the
definition of or manner of computing the Weighted Average Cap if such change
would result in a reduction of the Weighted Average Cap without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Majority Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate;

(e) change Section 2.09 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;

(f) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release all or substantially all of the Guarantors from the Guaranty without
the written consent of each Lender;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except to the extent the consent of such Lender would be required under clause
(b), (c), (d), (e) or (f) of this Section 10.01.

Notwithstanding any to the contrary herein, the Borrower and the Administrative
Agent may amend or modify this Agreement or any Loan Document (1) to cure any
ambiguity or defect or correct or supplement any provision herein that may be
inconsistent with any other provision or (2) to reflect changes to the Merger
Agreement which are permitted by Section 7.13.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 3; and

 

-79-



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet web sites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Restricted Persons, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.

 

-80-



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person, an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related out-of-pocket expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Restricted Person arising out of, in connection with, or
as a result of (i) the execution or delivery of this

 

-81-



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Liability under Environmental Law related in any way to
the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine assessed
by the U. S. Department of the Treasury’s Office of Foreign Assets Control
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by the Administrative
Agent or any Lender as a result of the funding of Loan or the acceptance of
payments under the Loan Documents, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Restricted Person, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Restricted Person against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Restricted Person has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and as if no Lender were a Defaulting Lender) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), in its
capacity as such, or against any Related Party acting for the Administrative
Agent (or any such sub-agent), in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.08(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

-82-



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the repayment, satisfaction or discharge of all the other
Obligations, and the termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-83-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and its Loan at the time
owing to it); provided that the amount of any such assignment shall be at least
$1,000,000 (or the principal outstanding balance of the Loans of the assigning
Lender, if less);

(i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; and

(ii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, which the Administrative Agent may waive in its
sole discretion, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required under Section 3.01(e), but no processing and recordation fee may
be charged with respect to any assignment to a Lender or an Affiliate of a
Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

 

-84-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.09 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01(a) unless such Participant agrees to
comply with Section 3.01(e) as though it were a Lender (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
participating Lender).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of

 

-85-



--------------------------------------------------------------------------------

a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, trustees, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates or to any
such regulatory authority in accordance with such Lender’s regulatory compliance
policy, (c) to the extent required by applicable laws or regulations or by
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be

 

-86-



--------------------------------------------------------------------------------

contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or

 

-87-



--------------------------------------------------------------------------------

impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) if a Lender gives a notice of illegality pursuant to
Section 3.02, (iv) any Lender requests reimbursement for amounts owing under
Section 3.05 (in a disproportionate manner relative to other Lenders), (v) any
Lender is a Defaulting Lender or (vi) any Lender has refused to consent to any
waiver or amendment with respect to any Loan Document that requires such
Lender’s consent and has been consented to by the Majority Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower or the assignee shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT THAT ANY DETERMINATION
OF WHETHER A COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE.

 

-88-



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF

 

-89-



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower will comply with reasonable requests of any Lender for such
information.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.

10.19 Separateness. The Lenders acknowledge (i) the separateness as of the date
hereof of each MLP, the Company and each Drop Down Entity and their respective
subsidiaries from the Borrower and each other Restricted Person, (ii) that the
lenders and noteholders under credit agreements with each MLP, the Company and
each Drop Down Entity and their respective subsidiaries have likely advanced
funds thereunder in reliance upon the separateness of such MLP, the Company or
such Drop Down Entity and their respective subsidiaries from the Borrower and
each other Restricted Person, (iii) that each MLP, the Company and each Drop
Down Entity and their respective subsidiaries has assets and liabilities that
are separate from those of the Borrower and the other Restricted Persons,
(iv) that the Loans and other obligations owing under the Loan Documents have
not been guaranteed by either MLP, the Company and each Drop Down Entity or any
of their respective subsidiaries, and (v) that, except as other Persons may
expressly assume or guarantee any of the Loan Documents or obligations
thereunder, the Lenders shall look solely to the Borrower and its property and
assets and the property and assets of the other Restricted Persons, and any
property pledged as collateral with respect to the Loan Documents, for the
repayment of any amounts payable pursuant to the Loan Documents and for
satisfaction of any obligations owing to the Lenders under the Loan Documents
and that none of ETP, Regency, the Company or any Drop Down Entity or any of
their respective subsidiaries is personally liable to the Lenders for any
amounts payable, or any liability, under the Loan Documents.

10.20 Effectiveness. This Agreement shall be effective when signature pages have
been executed and delivered to the Administrative Agent by the Borrower, the
Administrative Agent and the Lenders.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-90-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC, its general partner By:   /s/
John W. McReynolds   John W. McReynolds   President and Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

CREDIT SUISSE AG, as Administrative Agent and a Lender By:   /s/ Nupur Kumar  
Name:   Nupur Kumar   Title:   Vice President By:   /s/ Michael Spaight   Name:
  Michael Spaight   Title:   Associate

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Stephen J. Hoffman   Name:   Stephen J. Hoffman
  Title:   Managing Director

 

S-3



--------------------------------------------------------------------------------

BNP PARIBAS By:   /s/ Christopher Sked   Name:   Christopher Sked   Title:  
Director By:   /s/ Brendan Heneghan   Name:   Brendan Heneghan   Title:   Vice
President

 

S-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Stephanie Balette   Name:   Stephanie
Balette   Title:   Authorized Officer

 

S-5



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:   /s/ William Graham   Name:   William Graham  
Title:   Authorized Signatory

 

S-6



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ C. David Yates   Name:   C. David Yates   Title:  
Managing Director

 

S-7



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:   /s/ Andrew Oram   Name:   Andrew
Oram   Title:   Managing Director

 

S-8



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc By:   /s/ John Reed   Name:   John Reed   Title:
  Authorized Signatory

 

S-9



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:   /s/ Irja R. Otsa   Name:   Irja R. Otsa   Title:  
Associate Director Banking Product Services US By:   /s/ Mary S. Evans   Name:  
Mary S. Evans   Title:   Associate Director Banking Product Services US

 

S-10



--------------------------------------------------------------------------------

WF INVESTMENT HOLDINGS, LLC By:   /s/ Todd Schanzlin   Name:   Todd Schanzlin  
Title:   Managing Director

 

S-11



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

Lender

   Commitment      Percentage  

Credit Suisse AG

   $ 370,000,000         10.0 % 

Bank Of America, N.A.

   $ 370,000,000         10.0 % 

BNP Paribas

   $ 370,000,000         10.0 % 

JPMorgan Chase Bank, N.A.

   $ 370,000,000         10.0 % 

Morgan Stanley Bank, N.A.

   $ 370,000,000         10.0 % 

Suntrust Bank

   $ 370,000,000         10.0 % 

The Bank Of Tokyo-Mitsubishi UFJ, Ltd.

   $ 370,000,000         10.0 % 

The Royal Bank Of Scotland plc

   $ 370,000,000         10.0 % 

UBS Loan Finance LLC

   $ 370,000,000         10.0 % 

WF Investment Holdings, LLLC

   $ 370,000,000         10.0 %    

 

 

    

 

 

 

TOTAL

   $ 3,700,000,000         100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2

DISCLOSURE SCHEDULE

Section 5.04 No Conflicts or Consents:

The permits, consents, approvals, authorizations or orders, or notices or
filings, registrations or qualifications, referred to in that certain
Registration Statement of the Borrower filed with the Securities and Exchange
Commission on October 11, 2011, as amended.

Section 5.07 Taxes and Obligations:

None.

Section 5.09 Litigation:

Litigation Relating to the Merger

On June 21, 2011, a putative class action lawsuit captioned Jaroslawicz v.
Southern Union Company, et al., Cause No. 2011-37091, was filed in the 333rd
Judicial District Court of Harris County, Texas. The petition names as
defendants the members of the Southern Union Board, as well as Southern Union
Company (“Southern Union”) and Energy Transfer Equity, L.P. (“ETE”). The
plaintiff alleges that the defendants breached their fiduciary duties to
Southern Union’s stockholders or aided and abetted breaches of fiduciary duties
in connection with the merger. The petition alleges that the merger involves an
unfair price and an inadequate sales process and that defendants entered into
the transaction to benefit themselves personally. The petition seeks injunctive
relief, including to enjoin the merger, attorneys’ and other fees and costs,
indemnification and other relief.

Also on June 21, 2011, another putative class action lawsuit captioned Magda v.
Southern Union Company, et al., Cause No. 2011-37134, was filed in the 11th
Judicial District Court of Harris County, Texas. The petition named as
defendants the members of the Southern Union Board, Southern Union and ETE. The
plaintiff alleges that the Southern Union directors breached their fiduciary
duties to Southern Union’s stockholders in connection with the merger and that
Southern Union and ETE aided and abetted those alleged breaches. The petition
alleges that the merger involves an unfair price and an inadequate sales
process, that Southern Union’s directors entered into the merger to benefit
themselves personally, and that defendants have failed to disclose all material
information related to the merger to Southern Union stockholders. The petition
seeks injunctive relief, including to enjoin the merger, and an award of
attorneys’ and other fees and costs, in addition to other relief. On June 28,
2011, an amended petition was filed, naming the same defendants and alleging
that the Southern Union directors



--------------------------------------------------------------------------------

breached their fiduciary duties to Southern Union’s stockholders in connection
with the merger and that Southern Union and ETE aided and abetted those alleged
breaches of fiduciary duty. The amended petition alleges that the merger
involves an unfair price and an inadequate sales process, that Southern Union’s
directors entered into the merger to benefit themselves personally, including
through consulting and noncompete agreements, and that defendants have failed to
disclose all material information related to the merger to Southern Union
stockholders. The amended petition seeks injunctive relief, including to enjoin
the merger, and an award of attorneys’ and other fees and costs, in addition to
other relief.

On June 27, 2011, a putative class action lawsuit captioned Southeastern
Pennsylvania Transportation Authority, et al. v. Southern Union Company, et al.,
C.A. No. 6615-CS, was filed in the Delaware Court of Chancery. The complaint
names as defendants the members of the Southern Union Board, Southern Union and
ETE. The plaintiffs allege that the Southern Union directors breached their
fiduciary duties to Southern Union’s stockholders in connection with the merger,
and further claim that ETE aided and abetted those alleged breaches. The
complaint alleges that the merger involves an unfair price and an inadequate
sales process, that Southern Union’s directors entered into the merger to
benefit themselves personally, including through consulting and noncompete
agreements, and that the directors should deem the Williams proposal1 to be
superior. The complaint seeks compensatory damages, injunctive relief, including
to enjoin the merger, and an award of attorneys’ and other fees and costs, in
addition to other relief.

On June 29 and 30, 2011, putative class action lawsuits captioned KBC Asset
Management NV v. Southern Union Company, et al., C.A. No. 6622-CS, and LBBW
Asset Management Investment GmbH v. Southern Union Company, et al., C.A.
No. 6627-CS, respectively, were filed in the Delaware Court of Chancery. The
complaints name as defendants the members of the Southern Union Board, Southern
Union, ETE and Sigma Acquisition Corporation (“Merger Sub”). The plaintiffs
allege that the Southern Union directors breached their fiduciary duties to
Southern Union’s stockholders in connection with the merger and that ETE aided
and abetted those alleged breaches. The complaints allege that the merger
involves an unfair price and an inadequate sales process, that Southern Union’s
directors entered into the merger to benefit themselves personally, including
through consulting and noncompete agreements, and that the directors must give
full consideration to the Williams proposal. The complaint seeks compensatory
damages, injunctive relief, including to enjoin the merger, and an award of
attorneys’ and other fees and costs, in addition to other relief.

 

1  On June 23, 2011, the Southern Union Board received an unsolicited proposal
from The Williams Companies, Inc. to acquire all of the issued and outstanding
shares of common stock of Southern Union for $39 per share in cash.



--------------------------------------------------------------------------------

On July 6, 2011, a putative class action lawsuit captioned Memo v. Southern
Union Company, et al., C.A. No. 6639-CS, was filed in the Delaware Court of
Chancery. The complaint names as defendants the members of the Southern Union
Board, Southern Union, ETE and Merger Sub. The plaintiffs allege that the
Southern Union directors breached their fiduciary duties to Southern Union’s
stockholders in connection with the amended merger agreement and that Southern
Union, ETE and Merger Sub aided and abetted those alleged breaches. The
complaint alleges that the merger involves an unfair price and an inadequate
sales process, that Southern Union’s directors entered into the merger to
benefit themselves personally, and that the terms of the amended merger
agreement are preclusive. The complaint seeks injunctive relief, including to
enjoin the merger, and an award of attorneys’ and other fees and costs, in
addition to other relief.

The defendants believe the allegations of all the foregoing actions lack merit
and intend to contest them vigorously.

Section 5.10 ERISA:

None.

Section 5.11 Compliance with Laws:

The permits, licenses and authorizations referred to in that certain
Registration Statement of the Borrower filed with the Securities and Exchange
Commission on October 11, 2011, as amended.

Section 5.12 Environmental Laws:

None.

Section 5.13 Borrower’s Subsidiaries:

Borrower owns 100% of the limited liability company interests in Energy Transfer
Partners, L.L.C., ETE GP Acquirer LLC, ETE Services Company, LLC, Sigma
Acquisition Corporation and Citrus ETE Acquisition, L.L.C.

Borrower owns the 99.99% limited partner interest and Energy Transfer Partners,
L.L.C. owns the .01% general partner interest in Energy Transfer Partners GP,
L.P.

Borrower owns the approximately 23% limited partner interest and Energy Transfer
Partners GP, L.P. owns the 1.6% general partner interest in Energy Transfer
Partners, L.P.

ETE GP Acquirer LLC owns 100% of the limited liability company interest in
Regency GP LLC.

ETE GP Acquirer LLC owns a 99.999% limited partnership interest, and Regency GP
LLC owns a .001% general partnership interest, in Regency GP LP.



--------------------------------------------------------------------------------

Regency GP LLC owns 100% of the limited liability company interest in Regency
Employees Management Holdings LLC.

Regency Employees Management Holdings LLC owns 0.1%, and Regency GP LLC owns
99.9%, of the limited liability company interest in Regency Employees Management
LLC.

Borrower owns the approximately 17% limited partner interest, and Regency GP LP
owns the 1.9% general partner interest in Regency Energy Partners LP.

Borrower owns 100% of the limited liability company interest in ETE Newco 1 LLC.

ETE Newco I LLC owns 100% of the limited liability company interest in ETE Newco
2 LLC.

ETE Newco 2 LLC owns 100% of the limited liability company interest in ETE Newco
3 LLC.

ETE Newco 3 LLC owns 100% of the limited liability company interest in ETE Newco
4 LLC.

ETE Newco 4 LLC owns 100% of the limited liability company interest in ETE Newco
5 LLC.

ETE Newco 5 LLC owns 100% of the limited liability company interest in ETE Newco
6 LLC.

ETE Newco 6 LLC owns 100% of the limited liability company interest in ETE Newco
7 LLC.

ETE Newco 7 LLC owns 100% of the limited liability company interest in ETE Newco
8 LLC.

ETE Newco 8 LLC owns 100% of the limited liability company interest in ETE Newco
9 LLC.

ETE Newco 9 LLC owns 100% of the limited liability company interest in ETE Newco
10 LLC.

Section 7.02 Limitation on Liens:

None.

Section 7.09 Restrictive and Negative Pledge Agreements:

None.



--------------------------------------------------------------------------------

SCHEDULE 3

NOTICE INFORMATION

Borrower:

Energy Transfer Equity, L.P.

3738 Oak Lawn Avenue

Dallas, Texas 75219

Attention: Chief Financial Officer

Administrative Agent:

Credit Suisse AG

Loan Operations - Agency Manager

One Madison Avenue

New York, NY 10010

Attention: Sean Portrait

Facsimile: (212) 322-2291

Email: agency.loanops@credit-suisse.com

Account: Bank of New York

     ABA 021000018

     CS Cayman Agency Clearing Account

     Account No. 8900492627



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:                                                                   

 

2.

Assignee:                                                                    [,
which is an Affiliate/Approved Fund of [identify Lender]1]

 

3. Borrower:          Energy Transfer Equity, L.P., a Delaware limited
partnership

 

4. Administrative Agent: Credit Suisse AG, as the Administrative Agent under the
Credit Agreement

 

1  Select as applicable.



--------------------------------------------------------------------------------

5. Credit Agreement: Credit Agreement, dated as of October 17, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among the Borrower, Credit Suisse AG, as the
Administrative Agent, and the Lenders from time to time party thereto

 

6. Assigned Interest:

 

Aggregate

Amount of
Commitment/Loans

for all Lenders*

     Amount of
Commitment
Assigned*      Aggregate Amount
of Loans
for all Lenders      Amount of
Loans
Assigned*      Percentage Assigned
of
Commitment/Loans2   $                    $                    $                
   $                                   %  $                    $                
   $                    $                                   %  $                
   $                    $                    $                                  
% 

 

[7.

Trade Date:                                       ]3

Effective Date:                     , 201     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

A-3



--------------------------------------------------------------------------------

[Consented to and]4 Accepted: CREDIT SUISSE AG,     as Administrative Agent By: 
      Name:   Title: [Consented to:]5 ENERGY TRANSFER EQUITY, L.P.   By:    LE
GP, LLC, its general partner   By:          Name:     Title:

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee as defined in the Credit Agreement (subject
to receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.02 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terns of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

A-1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: Credit Suisse AG, as the Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of October 17, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”), among Energy Transfer Equity, L.P., a Delaware
limited partnership (the “Borrower”), Credit Suisse AG, as the Administrative
Agent, and the Lenders from time to time party thereto. Terms that are defined
in the Agreement are used herein with the meanings given them in the Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief financial officer/principal accounting officer/treasurer]
of LE GP, LLC, a Delaware limited liability company and the general partner of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent in its capacity as the
general partner of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 6.02(a) of the Agreement for
the Fiscal Year of the Borrower ended as of December 31, 201[_] (the “Reporting
Date”), together with the report and opinion of an independent certified public
accountant required by such section. Such Financial Statements present fairly,
in all material respects, the information contained therein.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 6.02(b) of the Agreement for the
Fiscal Quarter of the Borrower ended as of             , 201[_] (the “Reporting
Date”). Such Financial Statements present fairly, in all material respects, the
information contained therein (subject to normal year-end adjustments).

2. Attached hereto as Schedule 2 are a consolidating balance sheet and a
consolidating statement of operations (collectively, the “Consolidating
Financial Statements”) required by Section [6.02(a)(ii)/6.02(b)(ii)] reflecting
the consolidating information for the Borrower, the Unrestricted Persons
(reflecting the consolidating information for each MLP, the Company, each Drop
Down Entity and their respective subsidiaries on a Consolidated basis) and the
Restricted Subsidiaries (individually or with one or more on a combined basis)
for such [Fiscal Year] [Fiscal Quarter], setting forth, in each case, in
comparative form, figures for the preceding Fiscal Year. Such Consolidating
Financial Statements present fairly, in all material respects, the information
contained therein, on a basis consistent with the Financial Statements



--------------------------------------------------------------------------------

3. Attached hereto as Schedule 3 are calculations showing the Borrower’s
compliance as of the Reporting Date with the requirements of Section 7.12 of the
Agreement *[and the Borrower’s non-compliance as of such date with the
requirements of Section 7.12 of the Agreement]. The financial covenant analyses
and information set forth on Schedule 3 attached hereto are true and accurate in
all material respects on and as of the date of this Certificate. The undersigned
has reviewed the Loan Documents and the activities of the Borrower during such
fiscal period with a view to determining whether during such fiscal period the
Borrower performed and observed all its obligations under the Loan Documents.

4. On the Reporting Date, the Borrower was, and on the date hereof is, in full
compliance with the disclosure requirements of Section 6.04 of the Agreement,
and no Default or Event of Default otherwise existed on the Reporting Date or
otherwise exists on the date of this instrument *[except for Default(s)/
Event(s) of Default under Section(s)              of the Agreement, which
[is/are] more fully described on Schedule 4 attached hereto].

5. The undersigned has reviewed the Loan Documents and the Financial Statements
and has otherwise undertaken such inquiry as is in his/her opinion necessary to
enable him/her to express an informed opinion with respect to the above
representations, warranties and acknowledgments of the Borrower and, to the best
of his/her knowledge, such representations, warranties, and acknowledgments are
true, correct and complete in all material respects.

IN WITNESS WHEREOF, this instrument is executed as of             ,         .

 

ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC, its general partner By:    

 

B-2



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended                      (“Reporting Date”)

SCHEDULE 1

to the Compliance Certificate

[Financial Statements]

 

B-3



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended                      (“Reporting Date”)

SCHEDULE 2

to the Compliance Certificate

[Consolidating Financial Statements]

 

B-4



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended                              “Reporting Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

THIS GUARANTY is made as of                     , 201    , by each party named
on the signature pages hereto (collectively herein called the “Guarantors”) in
favor of Credit Suisse AG, as the Administrative Agent for the Lenders, as such
term is defined in the Credit Agreement described below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

RECITALS:

1. Energy Transfer Equity, L.P., a Delaware limited partnership (the
“Borrower”), has entered into the Credit Agreement dated as of October 17, 2011
(herein, as from time to time amended, supplemented or restated, called the
“Credit Agreement”), by and among Borrower, Credit Suisse AG, as the
Administrative Agent, and the Lenders from time to time party thereto, pursuant
to which the Lender Parties (as defined below) have agreed to advance funds and
extend credit to the Borrower up to an aggregate principal amount of up to
$3,700,000,000.

2. It is a condition to the Lender Parties’ obligations to advance funds and
extend credit pursuant to the Credit Agreement that the Guarantors shall execute
and deliver to the Administrative Agent a satisfactory guaranty of the
Borrower’s obligations under the Notes and the Credit Agreement.

3. Each Guarantor is a direct or indirect subsidiary of the Borrower.

4. The Borrower, the Guarantors, and the other direct and indirect subsidiaries
of the Borrower are mutually dependent on each other in the conduct of their
respective businesses under a holding company structure, with the credit needed
from time to time by each often being provided by another or by means of
financing obtained by one such affiliate with the support of the others for
their mutual benefit and the ability of each to obtain such financing being
dependent on the successful operations of the others.

5. The board of directors, members, managers or general partner of each
Guarantor, as applicable, has determined that such Guarantor’s execution,
delivery and performance of this Guaranty may reasonably be expected to benefit
such Guarantor, directly or indirectly, and are in the best interests of such
Guarantor.

NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to each Guarantor from the Lender Parties’ advances of funds and extension
of credit to the Borrower under the Credit Agreement, and of Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of all of
which are hereby acknowledged, and in order to induce the Lender Parties to
advance funds and extend credit under the Credit Agreement, each Guarantor
hereby agrees with the Administrative Agent, for the benefit of each Lender
Party, as follows:

 

C-1



--------------------------------------------------------------------------------

AGREEMENTS:

Section 1. Definitions. Reference is hereby made to the Credit Agreement for all
purposes. All terms used in this Guaranty that are defined in the Credit
Agreement and not otherwise defined herein shall have the same meanings when
used herein. All references herein to any Obligation Document (as defined
below), Loan Document, or other document or instrument refer to the same as from
time to time amended, supplemented or restated. As used herein the following
terms shall have the following meanings:

“Additional Guarantor” has the meaning given to such term in Section 11.

“Credit Agreement” has the meaning given to such term in the recitals.

“Guaranty Supplement” has the meaning given to such term in Section 11.

“Indemnitee” has the meaning given to such term in Section 19(b).

“Lender Parties” means the Administrative Agent and the Lenders.

“Obligations” means collectively all of the indebtedness, obligations, and
undertakings which are guaranteed by each Guarantor and described in subsections
(a) and (b) of Section 2.

“Obligation Documents” means this Guaranty, the Notes, the Credit Agreement, the
other Loan Documents, all other documents and instruments under, by reason of
which, or pursuant to which any or all of the Obligations are evidenced,
governed, secured, or otherwise dealt with.

“Obligors” means the Borrower, the Guarantors and any other endorsers,
guarantors or obligors, primary or secondary, of any or all of the Obligations.

Section 2. Guaranty.

(a) Each Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete, and full payment when due,
and no matter how the same shall become due, of:

(i) all Obligations, as defined in the Credit Agreement, including all principal
of and all interest on the Loans, and all other sums payable in connection
therewith;

(ii) all other sums payable under the other Loan Documents, whether for
principal, interest, fees or otherwise; and

(iii) any and all other indebtedness, obligations or liabilities which may at
any time be owed to any Lender Party, whether incurred heretofore or hereafter
or concurrently herewith, under or pursuant to any of the Loan Documents, and
including interest, reasonable attorneys’ fees and collection costs as may be
provided by law or in any instrument or agreement evidencing any such
indebtedness or liability.

 

C-2



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, each Guarantor’s liability
hereunder shall extend to and include all post-petition interest, expenses, and
other duties and liabilities of the Borrower described above in this subsection
(a), or below in the following subsection (b), which would be owed by the
Borrower but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization, or similar proceeding involving
the Borrower.

(b) Each Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete and full payment, when due,
and no matter how the same shall become due, of all obligations and undertakings
of the Borrower to such Lender Party under, by reason of, or pursuant to any of
the Obligation Documents.

(c) If the Borrower shall for any reason fail to pay any Obligation, as and when
such Obligation shall become due and payable, whether at its stated maturity, as
a result of the exercise of any power to accelerate, or otherwise, each
Guarantor will, upon demand by the Administrative Agent, pay such Obligation in
full to the Administrative Agent for the benefit of the Lender Party to whom
such Obligation is owed.

(d) If either the Borrower or any Guarantor fails to pay any Obligation as
described in the immediately preceding subsections (a), (b), or (c), each
Guarantor will incur the additional obligation to pay to the Administrative
Agent, and each Guarantor will forthwith upon demand by the Administrative Agent
pay to the Administrative Agent, the amount of any and all reasonable expenses,
including fees and disbursements of the Administrative Agent’s counsel and of
any experts or agents retained by the Administrative Agent, which the
Administrative Agent may incur as a result of such failure.

(e) The liability of each Guarantor hereunder shall be limited to the maximum
amount of liability that can be incurred without rendering this Guaranty, as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount.

(f) The books and records of the Lender Parties showing the amount of any of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.

(g) Each Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless such Guarantor is compelled by law to make such
deduction or withholding. If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of any Lender
Party) is imposed upon such Guarantor with respect to any amount payable by it
hereunder, such Guarantor will pay to the Administrative Agent, on the date on
which such amount is due and payable hereunder, such additional amount in
Dollars as shall be necessary to enable each Lender Party to receive the same
net amount that such Lender Party would have received on such due date had no
such obligation been imposed upon such Guarantor. Each Guarantor will deliver
promptly to the Administrative Agent

 

C-3



--------------------------------------------------------------------------------

certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by such Guarantor hereunder. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Obligations and termination of this Guaranty.

Section 3. Unconditional Guaranty.

(a) No action which the Administrative Agent or any other Lender Party may take
or omit to take in connection with any of the Obligation Documents or any of the
Obligations (or any other indebtedness owing by the Borrower to the
Administrative Agent or any other Lender Party), and no course of dealing of the
Administrative Agent or any other Lender Party with any Obligor or any other
Person, shall release or diminish any Guarantor’s obligations, liabilities,
agreements or duties hereunder, affect this Guaranty in any way, or afford any
Guarantor any recourse against the Administrative Agent or any other Lender
Party, regardless of whether any such action or inaction may increase any risks
to or liabilities of the Administrative Agent or any other Lender Party or any
Obligor. Without limiting the foregoing, each Guarantor hereby expressly agrees
that any Lender Party may, from time to time, without notice to or the consent
of any Guarantor, do any or all of the following:

(i) Amend, change or modify, in whole or in part, any one or more of the
Obligation Documents and give or refuse to give any waivers or other indulgences
with respect thereto.

(ii) Neglect, delay, fail, or refuse to take or prosecute any action for the
collection or enforcement of any of the Obligations, to foreclose or take or
prosecute any action in connection with any Obligation Document, to bring suit
against any Obligor or any other Person, or to take any other action concerning
the Obligations or the Obligation Documents.

(iii) Accelerate, change, rearrange, extend, or renew the time, rate, terms, or
manner for payment or performance of any one or more of the Obligations (whether
for principal, interest, fees, expenses, indemnifications, affirmative or
negative covenants, or otherwise).

(iv) Compromise or settle any unpaid or unperformed Obligation or any other
obligation or amount due or owing, or claimed to be due or owing, under any one
or more of the Obligation Documents.

(v) Discharge, release, substitute or add Obligors.

(vi) Apply all monies received from Obligors or others to any one or more of the
Obligations as the Administrative Agent or the other Lender Parties may
determine to be in their best interest, without in any way being required to
apply all or any part of such monies upon any particular Obligations.

 

C-4



--------------------------------------------------------------------------------

(b) No action or inaction of any Obligor or any other Person, and no change of
law or circumstances, shall release or diminish any Guarantor’s obligations,
liabilities, agreements, or duties hereunder, affect this Guaranty in any way,
or afford any Guarantor any recourse against any Lender Party. Without limiting
the foregoing, the obligations, liabilities, agreements, and duties of the
Guarantors under this Guaranty shall not be released, diminished, impaired,
reduced, or affected by the occurrence of any or all of the following from time
to time, even if occurring without notice to or without the consent of any
Guarantor:

(i) Any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all assets, marshalling of assets or liabilities, receivership,
conservatorship, assignment for the benefit of creditors, insolvency,
bankruptcy, reorganization, arrangement, or composition of any Obligor or any
other proceedings involving any Obligor or any of the assets of any Obligor
under laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any Obligor, any properties of any
Obligor, or the estate in bankruptcy of any Obligor in the course of or
resulting from any such proceedings.

(ii) The failure by the Administrative Agent or any other Lender Party to file
or enforce a claim in any proceeding described in the immediately preceding
subsection (i) or to take any other action in any proceeding to which any
Obligor is a party.

(iii) The release by operation of law of any Obligor from any of the Obligations
or any other obligations to the Administrative Agent or any other Lender Party.

(iv) The invalidity, deficiency, illegality, or unenforceability of any of the
Obligations or the Obligation Documents, in whole or in part, any bar by any
statute of limitations or other law of recovery on any of the Obligations, or
any defense or excuse for failure to perform on account of force majeure, act of
God, casualty, impossibility, impracticability, or other defense or excuse
whatsoever, other than the defense of payment having been made to the Lender
Parties in accordance with this Guaranty or the Credit Agreement.

(v) The failure of any Obligor or any other Person to sign any guaranty or other
instrument or agreement within the contemplation of any Obligor, the
Administrative Agent or any other Lender Party.

(vi) The fact that the Guarantors may have incurred directly part of the
Obligations or are otherwise primarily liable therefor.

(vii) Without limiting any of the foregoing, any fact or event (whether or not
similar to any of the foregoing) which in the absence of this provision would or
might constitute or afford a legal or equitable discharge or release of or
defense to a guarantor or surety other than the actual payment by the Borrower
of the Obligations or the actual payment by the Guarantors under this Guaranty.

(c) The Administrative Agent, on behalf of any Lender Party, may invoke the
benefits of this Guaranty before pursuing any remedies against any Obligor or
any other Person. The Administrative Agent, on behalf of any Lender Party, may
maintain an action against any Guarantor on this Guaranty without joining any
other Obligor therein and without bringing a separate action against any other
Obligor.

 

C-5



--------------------------------------------------------------------------------

(d) If any payment to any Lender Party by any Obligor is held to constitute a
preference or a voidable transfer under applicable state or federal laws, or if
for any other reason any Lender Party is required to refund such payment to the
payor thereof or to pay the amount thereof to any other Person, such payment to
such Lender Party shall not constitute a release of any Guarantor from any
liability hereunder, and each Guarantor agrees to pay such amount to such Lender
Party on demand and agrees and acknowledges that this Guaranty shall continue to
be effective or shall be reinstated, as the case may be, to the extent of any
such payment or payments. Any transfer by subrogation which is made as
contemplated in Section 6 prior to any such payment or payments shall
(regardless of the terms of such transfer) be automatically voided upon the
making of any such payment or payments, and all rights so transferred shall
thereupon revert to and be vested in the Lender Parties.

(e) This is a continuing guaranty and shall apply to and cover all Obligations
and renewals and extensions thereof and substitutions therefor from time to
time.

Section 4. Waiver. Each Guarantor hereby waives, with respect to the
Obligations, this Guaranty, and the other Obligation Documents:

(a) notice of the incurrence of any Obligation by the Borrower, and notice of
any kind concerning the assets, liabilities, financial condition,
creditworthiness, businesses, prospects, or other affairs of the Borrower (it
being understood and agreed that: (i) each Guarantor shall take full
responsibility for informing itself of such matters, (ii) neither the
Administrative Agent nor any Lender Party shall have any responsibility of any
kind to inform any Guarantor of such matters, and (iii) the Administrative Agent
and the other Lender Parties are hereby authorized to assume that each
Guarantor, by virtue of its relationships with the Borrower which are
independent of this Guaranty, has full and complete knowledge of such matters
whenever any Lender Party extends credit to the Borrower or takes any other
action which may change or increase any Guarantor’s liabilities or losses
hereunder).

(b) notice that the Administrative Agent, the other Lender Parties, any Obligor,
or any other Person has taken or omitted to take any action under any Obligation
Document or any other agreement or instrument relating thereto or relating to
any Obligation.

(c) notice of acceptance of this Guaranty and all rights of each Guarantor under
any statute or law discharging such Guarantor from liability hereunder for
failure to sue on this Guaranty.

(d) default, demand, presentment for payment, and notice of default, demand,
dishonor, nonpayment, or nonperformance (except as otherwise set forth herein or
in any other Loan Document).

(e) notice of intention to accelerate, notice of acceleration, protest, notice
of protest, notice of any exercise of remedies (as described in the following
Section 5 or otherwise), and all other notices of any kind whatsoever.

 

C-6



--------------------------------------------------------------------------------

Section 5. Exercise of Remedies. The Administrative Agent, on behalf of any
Lender Party, shall have the right to enforce, from time to time, in any order
and at its sole discretion, any rights, powers and remedies which any Lender
Party may have under the Obligation Documents or otherwise and each Guarantor
shall be liable to the Lender Parties hereunder for any deficiency resulting
from the exercise by the Administrative Agent of any such right or remedy even
though any rights which any Guarantor may have against the Borrower or others
may be destroyed or diminished by exercise of any such right or remedy. No
failure on the part of any Lender Party to exercise, and no delay in exercising,
any right hereunder or under any other Obligation Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right preclude
any other or further exercise thereof or the exercise of any other right. The
rights, powers and remedies of the Lender Parties provided herein and in the
other Obligation Documents are cumulative and are in addition to, and not
exclusive of, any other rights, powers or remedies provided by law or in equity.
The rights of the Lender Parties hereunder are not conditional or contingent on
any attempt by any Lender Party to exercise any of its rights under any other
Obligation Document against any Obligor or any other Person.

Section 6. Limited Subrogation.

(a) Until all of the Obligations have been paid and performed in full, no
Guarantor shall have any right to exercise any right of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which it
may now or hereafter have against or to any Obligor in connection with this
Guaranty (including any right of subrogation under any statute or other law),
and each Guarantor hereby waives any rights to enforce any remedy which such
Guarantor may have against the Borrower. If any amount shall be paid to any
Guarantor on account of any such subrogation or other rights or any such other
remedy at any time when all of the Obligations and all other expenses guaranteed
pursuant hereto shall not have been paid in full, such amount shall be held in
trust for the benefit of the Administrative Agent, shall be segregated from the
other funds of such Guarantor and shall forthwith be paid over to the
Administrative Agent to be held by the Administrative Agent as collateral for,
or then or at any time thereafter applied in whole or in part by the
Administrative Agent against, all or any portion of the Obligations, whether
matured or unmatured, in such order as the Administrative Agent shall elect.

(b) If any Guarantor shall make payment to the Administrative Agent of all or
any portion of the Obligations and if all of the Obligations shall be finally
paid in full, the Administrative Agent will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor (without recourse, representation
or warranty) appropriate documents necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment by such Guarantor; provided that such transfer shall be subject to
Section 3(d) above and that without the consent of the Administrative Agent
(which the Administrative Agent may withhold in its discretion) such Guarantor
shall not have the right to be subrogated to any claim or right against any
Obligor which has become owned by the Administrative Agent or any Lender Party,
whose ownership has otherwise changed in the course of enforcement of the
Obligation Documents, or which the Administrative Agent otherwise has released
or wishes to release from its Obligations.

 

C-7



--------------------------------------------------------------------------------

(c) Upon full and final payment of the Obligations, each Guarantor which has
made payments upon the Obligations shall be entitled to contribution from each
other Guarantor hereunder, to the end that all such payments upon the
Obligations shall be shared among all Guarantors in proportion to their
respective Net Worths, provided that the contribution obligations of each
Guarantor shall be limited to the maximum amount that it can pay at such time
without rendering its contribution obligations voidable under applicable law
relating to fraudulent conveyances or fraudulent transfers. As used in this
subsection, the “Net Worth” of each Guarantor means, at any time, the remainder
of (i) the fair value of such Guarantor’s assets (other than such right of
contribution), minus (ii) the fair value of such Guarantor’s liabilities (other
than its liabilities under its guaranty of the Obligations).

Section 7. Successors and Assigns. No Guarantor’s rights or obligations
hereunder may be assigned or delegated (except pursuant to a transaction
permitted by the Credit Agreement), but this Guaranty and such obligations shall
pass to and be fully binding upon the successors of each Guarantor, as well as
each Guarantor. This Guaranty shall apply to and inure to the benefit of each
Lender Party and its successors or assigns, subject in all cases to the
provisions of the Credit Agreement regarding assignment, participation, and
transfer. Without limiting the generality of the immediately preceding sentence,
each Lender Party may assign, grant a participation in, or otherwise transfer
any Obligation held by it or any portion thereof, and each Lender Party may
assign or otherwise transfer its rights or any portion thereof under any
Obligation Document, to any other Person, subject in all cases to the provisions
of the Credit Agreement regarding such assignment, participation, or transfer,
and such other Person shall thereupon become entitled to all of the benefits in
respect thereof granted to such Lender Party hereunder unless otherwise
expressly provided by such Lender Party in connection with such assignment or
transfer.

Section 8. Subordination and Offset. Each Guarantor hereby subordinates and
makes inferior to the Obligations any and all indebtedness now or at any time
hereafter owed by the Borrower to such Guarantor. Each Guarantor agrees that
after the occurrence of any Default or Event of Default and receipt of notice
from the Administrative Agent to stop payments pursuant to this Section 8, it
will neither permit the Borrower to repay such indebtedness or any part thereof
nor accept payment from the Borrower of such indebtedness or any part thereof
without the prior written consent of the Administrative Agent. If any Guarantor
receives any such payment without the prior written consent of the
Administrative Agent, the amount so paid shall be held in trust for the benefit
of the Lender Parties, shall be segregated from the other funds of such
Guarantor, and shall forthwith be paid over to the Administrative Agent to be
applied in whole or in part by the Administrative Agent against, all or any
portions of the Obligations, whether matured or unmatured, in such order as the
Administrative Agent shall elect. Each Guarantor hereby grants to each Lender
Party a right of offset, executable as set forth in the immediately succeeding
sentence, to secure the payment of the Obligations and such Guarantor’s
obligations and liabilities hereunder, which right of offset shall be upon any
and all monies, securities and other property (and the proceeds therefrom) of
such Guarantor now or hereafter held or received by or in transit to any Lender
Party from or for the account of such Guarantor, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, and also upon any and
all deposits (general or special), credits and claims of such Guarantor at any
time existing against any Lender Party. Upon the occurrence of any Event of
Default, each Lender Party is hereby authorized at any time and from time to
time, without notice to any Guarantor, to offset, appropriate and apply any and
all items hereinabove referred to against the Obligations and the Guarantors’
obligations and liabilities hereunder irrespective of whether or not such

 

C-8



--------------------------------------------------------------------------------

Lender Party shall have made any demand under this Guaranty and although such
obligations and liabilities may be contingent or unmatured. Each Lender Party
agrees promptly to notify the applicable Guarantor after any such offset and
application made by such Lender Party, provided that the failure to give such
notice shall not affect the validity of such offset and application. The rights
of each Lender Party under this section are in addition to, and shall not be
limited by, any other rights and remedies (including other rights of offset)
which any Lender Party may have.

Section 9. Representations and Warranties. As of the Closing Date6, each
Guarantor hereby represents and warrants as to itself to each Lender Party as
follows:

(a) Recitals 3, 4, and 5 at the beginning of this Guaranty are true and correct
in all respects.

(b) Each of the representations and warranties contained in Article V of the
Credit Agreement are true, insofar as they refer to such Guarantor, or to the
assets, operations, conditions, agreements, business or actions of such
Guarantor, as one of the Restricted Persons, or to the Loan Documents to which
such Guarantor is a party.

Section 10. Covenants. Each Guarantor hereby agrees to observe and comply with
each of the covenants and agreements made in the Credit Agreement if and when
required, insofar as they refer to such Guarantor, or the assets, obligations,
conditions, agreements, business, or actions of such Guarantor, as one of the
Restricted Persons, or to the Loan Documents to which such Guarantor is a party.

Section 11. Amendments; Guaranty Supplements. No amendment of any provision of
this Guaranty shall be effective unless it is in writing and signed by the
Guarantors and the Administrative Agent, and no waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given and to the extent specified in such
writing. In addition, all such amendments and waivers shall be effective only if
given with the necessary approvals of the Lenders as required in Section 10.01
of the Credit Agreement. Upon the execution and delivery by any Person of a
guaranty supplement in substantially the form of Exhibit A hereto (each, a
“Guaranty Supplement”), (i) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty,” “hereunder,” “hereof’ or words of
like import referring to this Guaranty and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

 

6 

Or “as of the date hereof” if Guaranty is delivered later than Closing Date.

 

C-9



--------------------------------------------------------------------------------

Section 12. Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 13. Interpretive Provisions. With reference to this Guaranty:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Guaranty in its entirety and not to any particular provision thereof,
(iv) all references in this Guaranty to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Guaranty in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Guaranty.

Section 14. Term. This Guaranty shall be irrevocable until all of the
Obligations have been completely and finally paid and performed, no Lender Party
has any obligation to make any loans or other advances or to extend credit to
the Borrower, and all obligations and undertakings of the Borrower under, by
reason of, or pursuant to the Obligation Documents have been completely
performed (in each case, except pursuant to a transaction permitted by the
Credit Agreement), and this Guaranty is thereafter subject to reinstatement as
provided in Section 3(d). All extensions of credit and financial accommodations
heretofore or hereafter made by the Administrative Agent and the other Lender
Parties to the Borrower shall be conclusively presumed to have been made in
acceptance hereof and in reliance hereon. Notwithstanding the foregoing, the
Administrative Agent may from time to time release one or more Guarantors from
its obligations under this Guaranty as permitted in Section 9.10 of the Credit
Agreement.

 

C-10



--------------------------------------------------------------------------------

Section 15. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier addressed (a) to
the Administrative Agent at the address listed in the Credit Agreement and
(b) to Guarantor at the address listed on Guarantor’s signature page hereto or
to such other address or to the attention of such other individual as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).

Section 16. Limitation on Interest. The Lender Parties and the Guarantors intend
to contract in strict compliance with applicable usury law from time to time in
effect, and the provisions of the Credit Agreement limiting the interest for
which any Guarantor is obligated are expressly incorporated herein by reference.

Section 17. Loan Document. This Guaranty is a Loan Document, as defined in the
Credit Agreement, and is subject to the provisions of the Credit Agreement
governing Loan Documents. Each Guarantor hereby approves the Credit Agreement
and the other Loan Documents and hereby ratifies and confirms any provisions
thereof which relate to such Guarantor.

Section 18. Counterparts; Effectiveness. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy shall be effective as delivery of a
manually executed counterpart of this Guaranty.

Section 19. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Each Guarantor shall pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Guaranty,
including its rights under this Section, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations.

(b) Indemnification. Each Guarantor shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Guarantor arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Guaranty, any other Loan Document or any

 

C-11



--------------------------------------------------------------------------------

agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Liability under
Environmental Law related in any way to the Borrower or any of its Subsidiaries,
(iv) any civil penalty or fine assessed by the U. S. Department of the
Treasury’s Office of Foreign Assets Control against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof by the Administrative Agent or any Lender as a result of
the funding of Loans or the acceptance of payments under the Loan Documents, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, any Guarantor, or
any other Restricted Person, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower, any Guarantor, or any other Restricted Person against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower, such Guarantor, or such Restricted Person
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Guarantor shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Guaranty or the
other Loan Documents or the transactions contemplated hereby or thereby.

(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the Credit Agreement and/or this Guaranty, and the
repayment, satisfaction or discharge of all the other Obligations.

Section 20. GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

C-12



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE UNDERSIGNED
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH OF THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

Section 21. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY THEORY).
EACH GUARANTOR HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD

 

C-13



--------------------------------------------------------------------------------

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 22. FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEI, BLANK.]

 

C-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first written above.

 

[NAME] By:       Name:   Title:

 

Address of the Guarantor:         



--------------------------------------------------------------------------------

AGREED TO as of the date

First written above:

CREDIT SUISSE AG, as the

Administrative Agent

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTY SUPPLEMENT

                    , 201_

Credit Suisse AG, as the Administrative

Agent Eleven Madison Avenue

New York, New York 10010

 

  Re: Credit Agreement, dated as of October 17, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Energy Transfer Equity, L.P., a Delaware limited
partnership (the “Borrower”), Credit Suisse AG, as the Administrative Agent, and
the Lenders from time to time party thereto

Ladies and Gentlemen:

Reference is made to the Credit Agreement and to that certain Guaranty dated as
of             , 201_, executed by [            ], in favor of the
Administrative Agent, for the benefit of the Lenders (as heretofore amended,
supplemented, modified or restated, the “Original Guaranty”; such Original
Guaranty, as in effect on the date hereof and as it may hereafter be amended,
supplemented or otherwise modified from time to time, together with this
Guaranty Supplement, being the “Guaranty”). The capitalized terms defined in the
Guaranty or in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

Section 1. Guaranty.

(a) The undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete, and full payment when due,
and no matter how the same shall become due, of:

(i) all Obligations, as defined in the Credit Agreement, including all principal
of and all interest on the Loans, and all other sums payable in connection
therewith;

(ii) all other sums payable under the other Loan Documents, whether for
principal, interest, fees or otherwise; and

(iii) any and all other indebtedness, obligations or liabilities which may at
any time be owed to any Lender Party, whether incurred heretofore or hereafter
or concurrently herewith, under or pursuant to any of the Loan Documents, and
including interest, reasonable attorneys’ fees and collection costs as may be
provided by law or in any instrument or agreement evidencing any such
indebtedness or liability.

Without limiting the generality of the foregoing, the liability hereunder of
each of the undersigned shall extend to and include all post-petition interest,
expenses, and other duties and liabilities of the Borrower described above in
this subsection (a), or below in the following subsection (b), which would be
owed by the Borrower but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization, or similar
proceeding involving the Borrower.



--------------------------------------------------------------------------------

(b) The undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete and full payment, when due,
and no matter how the same shall become due, of all obligations and undertakings
of the Borrower to such Lender Party under, by reason of, or pursuant to any of
the Obligation Documents.

(c) If the Borrower shall for any reason fail to pay any Obligation, as and when
such Obligation shall become due and payable, whether at its stated maturity, as
a result of the exercise of any power to accelerate, or otherwise, each of the
undersigned will, upon demand by the Administrative Agent, pay such Obligation
in full to the Administrative Agent for the benefit of the Lender Party to whom
such Obligation is owed.

(d) If either the Borrower or any of the undersigned fail to pay any Obligation
as described in the immediately preceding subsections (a), (b), or (c), each of
the undersigned will incur the additional obligation to pay to the
Administrative Agent, and each of the undersigned will forthwith upon demand by
the Administrative Agent pay to the Administrative Agent, the amount of any and
all reasonable expenses, including fees and disbursements of the Administrative
Agent’s counsel and of any experts or agents retained by the Administrative
Agent, which the Administrative Agent may incur as a result of such failure.

(e) The liability of each of the undersigned hereunder shall be limited to the
maximum amount of liability that can be incurred without rendering this
Guaranty, as it relates to such Person, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater amount.

(f) The books and records of the Lender Parties showing the amount of any of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” shall also mean and be a
reference to the undersigned.

Section 3. Counterparts; Effectiveness. This Guaranty Supplement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty Supplement by telecopy shall be effective as
delivery of a manually executed counterpart of this Guaranty Supplement.

 

E-2



--------------------------------------------------------------------------------

Section 4. GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a) GOVERNING LAW. THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SUPPLEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OF THE UNDERSIGNED OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15 OF THE
GUARANTY. NOTHING IN THIS GUARANTY SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 5. WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS

 

E-3



--------------------------------------------------------------------------------

GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY THEORY). EACH OF THE
UNDERSIGNED HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY SUPPLEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 6. FINAL AGREEMENT. THIS GUARANTY SUPPLEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

E-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty
Supplement as of the date first written above.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By:       Name:   Title:

 

Address of Guarantor:         



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

[__], 201__

This Solvency Certificate (the “Certificate”) of Energy Transfer Equity, L.P., a
Delaware limited partnership (the “Borrower”), and its Subsidiaries is delivered
pursuant to Section 4.01(a) of the Credit Agreement dated as of October 17, 2011
(the “Credit Agreement”) by and among the Borrower, the Lenders from time to
time party thereto, and Credit Suisse AG, as Administrative Agent. Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.7

I, [ ], the duly elected, qualified and acting Chief Financial Officer of LE GP,
LLC, a Delaware limited liability company and the general partner of the
Borrower, DO HEREBY CERTIFY in my capacity as such officer, as follows:

1. I have carefully reviewed the Credit Agreement and the other Loan Documents
referred to therein (collectively, the “Transaction Documents”) and such other
documents as I have deemed relevant and the contents of this Certificate and, in
connection herewith, have made such investigation, as I have deemed necessary
therefor. Furthermore, I confirm and acknowledge that the Administrative Agent
and the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Loans under the Credit Agreement.

2. I have reviewed the pro forma consolidated balance sheet, attached hereto as
Exhibit A, delivered to the Administrative Agent and the Lenders pursuant to
Section 6.02 of the Credit Agreement (the “Balance Sheet”). I am familiar with
the financial performance and prospects of the Borrower and its Subsidiaries and
hereby confirm that the Balance Sheet was prepared in good faith and fairly
presents, on a pro forma basis as of [__] (after giving effect to the
transactions contemplated by the Transaction Documents), the Borrower’s and its
Restricted Subsidiaries’ pro forma consolidated financial condition, based on
the information available to the Borrower and its Restricted Subsidiaries at the
time so furnished.

3. As of the date hereof, before and after giving effect to the Transactions,
the fair value of any and all property of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, is greater than the probable liability on
existing debts of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, as they become absolute and matured.

4. As of the date hereof, before and after giving effect to the Transactions,
the present fair saleable value of any and all property of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, is greater than the probable
liability on existing debts of the Borrower and its Restricted Subsidiaries, on
a consolidated basis, as they become absolute and matured.

As of the date hereof, before and after giving effect to the Transactions, the
Borrower and its Restricted Subsidiaries, on a consolidated basis, are solvent
and are able to pay their debts (including, without limitation, contingent and
subordinated liabilities) as they become absolute and mature.

 

 

7 

Note: Description to be modified to reflect the description of the final Credit
Agreement. Defined terms used herein shall also be modified to reflect the
defined terms used in the final Credit Agreement.



--------------------------------------------------------------------------------

5. The Borrower and its Restricted Subsidiaries, on a consolidated basis, do not
intend to, nor do they believe that they will, incur debts that would be beyond
their ability to pay as such debts mature.

6. As of the date hereof, before and after giving effect to Transactions, the
Borrower and its Restricted Subsidiaries are not engaged in businesses or
transactions, nor about to engage in businesses or transactions, for which any
property remaining would, on a consolidated basis, constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which they are engaged.

[Remainder of page intentionally left blank]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

By:       Name:   Title: Chief Financial Officer

 

E-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LOAN NOTICE

Date:             , 201_

 

To: Credit Suisse AG, as the Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of October 17, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”), among Energy Transfer Equity, L.P., a Delaware
limited partnership (the “Borrower”), Credit Suisse AG, as the Administrative
Agent, and the Lenders from time to time party thereto. Terms that are defined
in the Agreement are used herein with the meanings given them in the Agreement.

[For new Loans on the Closing Date use the following...)

[Pursuant to the terms of the Agreement, the Borrower hereby requests the
Lenders to make Loan[s] to Borrower in the aggregate principal amount of $
[            ] and specifies [            ], 201[_], as the date Borrower
desires for the Lenders to make such Loan[s] and for the Administrative Agent to
deliver to the Borrower the proceeds thereof. Such Loan[s] are [is] hereby
designated as follows:

Type of Loans: [Eurodollar Loans][ABR Loans] [Length of Interest Periods for
Eurodollar Loan:        months.]

[For conversion or continuation use the following:]

Borrower hereby requests a conversion or continuation of existing Loans into a
new Borrowing pursuant to Section 2.03 of the Agreement as follows:

Existing Borrowing(s) of Loans to be Continued or Converted:

$                     of Eurodollar Loans with Interest Period ending
                    

$                     of ABR Loans

 

Aggregate amount of new Borrowing:       $                     Type of Loans in
new Borrowing:    [Eurodollar Loans][ABR Loans] Date of Continuation or
Conversion:       __________ Length of Interest Period for Eurodollar Loans:   
                months]

 

E-4



--------------------------------------------------------------------------------

To induce the Lenders to [make/continue/convert] such Loan[s], the Borrower
hereby represents, warrants, acknowledges, and agrees to and with the
Administrative Agent and each Lender that:

(a) The undersigned is the duly elected, qualified and acting officer of LE GP,
LLC, a Delaware limited liability company and the general partner of the
Borrower, as indicated below such officer’s signature hereto having all
necessary authority to act for the Borrower in making the request herein
contained.

(b) The Specified Representations made by the Borrower in the Agreement are true
and correct in all material respects on and as of the date hereof, with the same
effect as though such Specified Representations had been made on and as of the
date hereof, except to the extent that such Specified Representations
specifically refer to an earlier date, in which case they were true and correct
as of such earlier date.

(c) The Borrowings requested herein comply with the requirements set forth in
Section 2.04 of the Agreement.

The undersigned hereby certifies that, to the best of his knowledge after due
inquiry, the above representations, warranties, acknowledgments, and agreements
of the Borrower are true, correct and complete in all material respects.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

E-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of

 

ENERGY TRANSFER EQUITY, L.P. By: LE GP, LLC, its general partner By:    

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTE

 

$                                    , 201_

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
or registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under the Credit Agreement, dated as
of October 17, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), by and among the
Borrower, Credit Suisse AG, as the Administrative Agent, and the lenders from
time to time party thereto. Terms that are defined in the Agreement are used
herein with the meanings given them in the Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

ENERGY TRANSFER EQUITY, L.P. By: LE GP, LLC, its general partner By:    